 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle,Washington Telephone No. Mutual 2-3300,Extension 553, if they have any questions concerning this notice or compliance withits provisions.The Coachman's InnandHotel-Motel,Restaurant EmployeesUnion,Local200,Hotel and Restaurant Employees and Bar-tenders International Union,AFL-CIO.Case No. 26-CA-1555.June 5, 1964DECISION AND ORDEROn February 13, 1964, Trial Examiner Stanley N. Ohlbaum issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.He further found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the Respond-ent filed exceptions to the Decision with a. supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was conunitted.Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'1 The Respondent's request for oral argument is hereby denied as, in our opinion, therecord including the exceptions and brief, adequately presents the issues and the positionof the parties.2 These findings and conclusions were largely based upon credibility determinations ofthe Trial Examiner, to which the Respondent excepted.As it is the Board's establishedpolicy not to overrule the Trial Examiner's credibility findings unless the clear pre-ponderance of all the relevant evidence convinces us that they were incorrect, we find nobasis for disturbing the Trial Examiner's credibility findings in this case.Standard DryWall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).we find it unnecessary to pass on the Trial Examiner's second basis for finding the8(a) (5) violation, in view of our agreement with his finding that the Respondent violatedits statutory duty to bargain in good faith by President Thompson's intrusion in a nego-tiating meeting of May 1, 1963, and breaking it up by his threatening and intimidatoryremarks. In any event, we agree with the provision of the Trial Examiner's RecommendedOrder that the Respondent bargain collectively with the Union on request, as an appro-priate remedy in the circumstances.147 NLRB No. 40. THE COACHMAN'S INN279ORDERPursuant; to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, TheCoachman's Inn, Little Rock, Arkansas, its officers, agents, successors;and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 12 as amended July 18,1963, by Hotel-Motel,RestaurantEmployees Union,Local 200,Hotel and Restaurant Employees and Bartenders Inter-national Union,AFL-CIO,herein called the Union,General Counsel of the NationalLabor Relations Board,by the Regional Director for the Twenty-sixth Region, onJuly 31,1963, issued a complaint against The Coachman's Inn,herein called Re-spondent,Employer, Company,or motel,alleging violations of Section 8(a) (1), (3),and (5)and Section2(6) and (7)of the National Labor Relations Act, as amended,herein called the Act, through certain acts of interference,restraint,and coercion;through discharging and refusing to reinstate certain employees for union member-ship or activities;and through refusing to bargain collectively with the Union.Re-spondent's denial of these allegations raised issues fully litigated before Trial Exam-iner Stanley N. Ohlbaum at a hearing, throughout which all parties and persons ininterest participated in person or through counsel or other representative,at LittleRock, Arkansas,on August 14 through 16, 1963.Subsequent to the hearing, GeneralCounsel and Respondent's counsel submitted briefs, extension of time for submissionthereof having been granted at request of counsel,and these have been carefullyconsidered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTAt all material times, Respondent has been an Arkansas corporation engaged inoperating a motel-restaurant serving transient guests in Little Rock,Arkansas.Dur-ing the representative 12-month period immediately preceding issuance of the com-plaint, the motel realized gross revenues exceeding$500,000, received direct inter-state purchases of goods valued in excess of $5,000,and rented more than 25 percentof its rental units to transients remaining less than 1 month,realizingmore than25 percent of its rental income from such transients.I find that at all such timesRespondent has been and is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDAt allmaterial times, the Union has been and now is a labor organization withinthe meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESBackground .Respondent operates a motel and associated restaurant in Little Rock, Arkansas,known as The Coachman's Inn.Its principal personnel figuring in the events to bedetailed were: Vance Thompson,president and stockholder;W. R. (Whit) Stevens,an "owner"; Jack Stevens, an`owner";'Harold G.Davis, manager; Mrs. Beth Davis,wife of manager,"sort of an assistant manager,"according to her testimony; MaryDavis, confidential secretary to H. G.Davis(unrelated to him);Wayne Barrentine,auditor and assistant manager;Dorothy Davidson,payroll clerk in Barrentine'soffice; Ray Thornton, attorney-labor relations adviser;Bryant Sinuns, agent,acted in.financialmatters and in Thornton's stead in labor grievances;Thelma Blessing, 280DECISIONSOF NATIONALLABOR RELATIONS BOARDhostess and cashier, hereafter found to be a supervisor; Mrs. McCoy, housekeeperand supervisor; James Williams, headwaiter and supervisor; Reed Lloyd, chef andsupervisor; Colley Bynum (Bryant), bell captain; Solomon G. Hopes, assistant bellcaptain, and president and bargaining representative of the Union; and Jesse Stuart,Vasser (Vassey) Belcher, and Fred Albright, bellmen.On March 18, 1960, a majority of Respondent's employees in an appropriate unit,at a Board-conducted secret balloting, elected and designated the Union as theirrepresentative for collective bargaining with Respondent, and thereafter the Boardduly certified the Union as such 'representative.On May 25, 1960, Respondent andthe Union entered into a 3-year collective agreement expiring May 31, 1963. Shortlybefore expiration of this collective agreement, a "decertification" petition was filedwith the Board by Dorothy Davidson, assistant to Wayne Barrentine, Respondent'sauditor-assistantmanager.The election date was set by the Board for May 31,1963.According to the complaint, commencing in April and continuing throughoutMay, until (and even after) the Board-conducted election, Respondent engaged in acourse of unfair labor practice, including interrogations, promises, threats, refusalsto bargain, and the discharge of employees, including the president of the Union(Hopes), in order to undermine the Union and destroy its majority.A. Interference, restraint, and coercionAs amended at the hearing, the complaint specifically alleges that, in violation ofsection 8(a)(1), (3), and (5) and Section 2(6) and (7) of the Act, on various occa-sions inMay and on June 1, 1963, Respondent through Davis, Barrentine, andBlessing interrogated employees concerning their union membership, activities, anddesires; 1 in April and May 2 through Davis, Barrentine, and Williams promisedemployees economic benefits for refraining from union membership, assistance, orsupport; inMay through Vance Thompson and Davis threatened employees witheconomic and other reprisals for union membership, assistance, or support; in Apriland May discharged and has since failed to reinstate employees Perry Johnson,3Belcher,4 and Hopes because of union membership or activities; since April 30, 1963,has refused to bargain collectively with the Union;- and has engaged in the foregoingconduct in order to undermine the Union and destroy its majority.Respondent's employees Lucile Carter, Frances Weeks, Daniel Frazier, JimmyPolite, Lawrence Tippen, George Brown, and Hopes, and International Union FieldRepresentative Earl Yeargan testified in support of the allegations other than thedischarge of Johnson and Hopes.The testimony of Carter and Weeks was essentially limited to facts bearing uponthe status and authority of Thelma Blessing, Respondent's hostess-cashier, whofigures only in relation to the testimony of Lawrence Tippen(infra).Lucile Carter,employed by Respondent for 3 years as a waitress, testified that she knew Blessingas her supervisor; that employees went to Blessing "for any trouble that we have.If we are short of help or anything she will change our station, or whatever we needto be done. If we want time off we ask for that and she gives us permission. Shehas given warning slips and controls bus help and waitresses."Carter testified thatalthough she does not know who makes out the "warning slips," Blessing's name as.well as that of Motel Manager Davis is signed thereto. Frances Weeks, also one ofRespondent's waitresses for 3 years, indicated that she also knew Hostess-CashierBlessing as a supervisor; that Blessing changed the waitresses' stations whenevernecessary and provided relief for overloaded girls; that she checked the food that thegirls ate; that "She manages the bus help, she supervises them, sees that their workisdone and sees that our work is done and done in a proper way," and that if it is.not she takes corrective action or reports them (to Davis or Mrs. Davis); and thatshe gives the girls time off.Blessing was not called as a witness, and the testimonyof Carter and Weeks was uncontradicted. I was favorably impressed by Carter andWeeks and fully credit their testimony. I 'find, as alleged in the complaint, thatBlessing was a supervisor under the Act .5iParagraph.9 of the complaint, also in part dealing with alleged unlawful interrogation,as well as promises of economic benefits, was withdrawn by General Counsel at the hearing.3 The year 1963 is intended throughout where no other year is expressed.3The case of Johnson involves his allegedly discriminatory. reinstatement to a positiondifferent from that held by him prior to his discharge.' Belcher was amended out of the complaint by General Counsel at the hearing, andtherefore. does'not'figure herein..8N.L.R.B. v. Edward G. Budd ManufacturingCo., 169 F. 2d 571 (C.A. 6), cert. denied335 U.S. 908. THE COACHMAN'S INN281,1.Daniel Frazier, Respondent's porter for 3 years, testified that on or aboutApril 4, 1963, Wayne Barrentine (motel auditor and assistant manager) in the pres-ence of Dorothy Davidson (motel payroll clerk and Barrentine's assistant) askedhim if he had made up his mind "which side I was going to vote for" in the upcomingelection; and that when he told Barrentine he had not yet made up his mind andwould have to think it over, Barrentine said, "Well, you know that if we vote theunion out we get a raise and we get a bonus." According to Frazier, about a weeklater Barrentineagainasked him, in his office in the presence of Headwaiter JamesWilliams, if he had decided which way he was going to vote, and when Frazier againreplied that he had not made up his mind, Barrentine responded, "Well, I think youall ought to stick with the company.The company gives you a job and was payingyour salary, I think you ought to stick with it.We'll get a salary increase and get abonus, too."Frazier further testified that about a week before the election ofMay 31, in or near the motel lobby in the presence of Davis and his secretary MaryDavis, "MissBillie"(BillieAnn Baker, agent for an airline having an office there)'told him, "You know we're having an election here May 31st. It's whether youwant the union, whether you want to vote it out.You vote against the union, vote itout.I've got several jobs for you to do, I'm not going to tell you about them until:after the election"; whereupon Mary Davis added, "If they vote the union out, weall get a bonus and get a raise, too," indicating that the bonus would be forthcomingin June if the Union was voted out in the election of May 31. Frazier testifiedadditionally that on May 31, election day, Mary Davis came out of Motel ManagerDavis' office and asked Frazier if he had been to vote, and that he said he had not.Thereupon (according to Frazier) she returned to Davis' office, but came out againand accused him of having lied to her and that he not only had voted but "I cantell you the way you voted-you voted for that durn old union.Mr. Yeargan 6had you thinking that we wouldn't know how you voted, which we did"; and shethen began "storming and screaming" at him until Davis came out of his office and,'after she told Davis that Frazier had voted for the Union, Davis said, "Dan did youdo that" and "Well, you're no more friend of mine." Later that day, while Frazierwas at workcleaning,Davis asked him if he had cleaned the airline office; whenFrazier replied that he had not, Davis directed him to accompany him there, sincehe had received complaints.When they arrived there, Davis indicated somethingin the wastebasket.Frazier pointed out that it must have been thrown in there afterhe had cleaned up.Thereupon Davis responded, "Well, if you can't master thejob, we'll get somebody else."Previous to this occasion, there had never been anycomplaintsor alleged complaints about Frazier's work.Many facts testified to by Frazier were denied by Respondent's witnesses Barren-tine,Davidson, Williams, Mary Davis, and Motel Manager Davis; Billie Ann Bakerwas not called as a witness.While in broad general terms denying that he had evermade any statement to anybody, including Frazier, at any time, as testified byFrazier, in response to a question by the Triad Examiner, Barrentine conceded thata few weeks before the election of May 31 he "asked Dan [Frazier] to vote for thecompany in the election. I told him if he did it would be appreciated."Davidson,payroll clerkin Barrentine'soffice, in Respondent's employ for 4 years, and the per-son who filed the "decertification" petitionnecessitatingthe election of May 31,testified that she did not "recall" any incident of the type testified to by Frazier; andalso, that perhaps 3 weeks before the election she heard Barrentine tell Frazier that"the company would appreciate his. vote." In questioning Williams, Respondent'sheadwaiter and supervisor, Respondent's counsel characterized Frazier as havingtestified that Barrentine's inquiries and statements .to him (Frazier) occurred about 1overheard such a con'versation.8Williams' testimony indicated that, in addition to6 I.e..Earl Yeargan, field representative for the International of the Union, who hadserviced Local 200 for about 3 years and who signed the-charges on behalf of the Unionherein.7 Frazier hadtestifiedthat Barrentine's questioning and promissory statements in'Williams' presence occurred about a week after the Barrentine episode of April 4, whichwould have made the second Barrentine inquiry (i.e., the one in the presence of Williams)on or aboutApril 11; approximately 3 weeks before the election.8While it is not believed that the inaccuratereferenceto 1 rather than 3 weeks by coun-selwas otherthan inadvertent, and while it is neither suggested nor assumed' that thewitness misunderstoodthe question, the possibility remains that in the form asked the.questionmayhave been somewhatmisleadingand may have evoked a response not ex-plicitly atvariancewith Frazier's testimony. In resolving issues of credibility, however,I have notin any wayrelied thereon. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing headwaiter at the motel,he appears to be a close,favored personal servitoror trusty of Respondent's principal Stevens, at the latter's home, private panties, andhunting and fishing trips.Mary Davis,ineligible to vote in the union election ofMay 31because of her capacity as confidentialsecretarytoMotel Manager Davis,flatly denied any conversation with Frazier as testified by him, but conceded thatalthough she was certain she had a conversation with him on the day in question(i.e., electionday,May 31)she could not remember what it was.Davis testifiedthat he was unable to "remember"any incident such as described by Frazier involv-ing airline employee Billie Ann Baker,had never heard Baker speak to any motelemployee about unions or elections, and had never authorized or instigated Bakerto make such comments.Otherthan to deny generally that he had ever overheardMary Davis say anything to any employee concerning unions or elections, he didnot expressly dispute Frazier's testimony with regardtoMaryDavis' remarks toFrazier in Davis' presence about a week before the election of May 31, regardinga forthcomingJune bonusand raise if the Union was voted outon May 31. Davisfurther indicated that Mary Davis had not told him in thelobbyof the motel thatFrazier hadvoted forthe Union and thathe(Davis)had nevertold Frazier or anyother employeethathe knew how he had voted,9but did not otherwise dispute theMay 31 "storming and screaming"episode in the motellobby;nor did he disputeFrazier's testimony regarding the wastebasket episode of laterthat day.Resolution of the contradictions in the testimony of these witnesses obviously de-pends upon assessment of their comparative credibility.Iwas very favorably im-pressed with Frazier's deportment and demeanor as a witness.Bearing in mindthat he is still employed by Respondent and therefore in a sense exposed himself toeconomic peril in the form of job retaliation of various varieties, his testimony was inthat sense contrary to his own best interest,so to speak.His testimony was forth-right and straightforward,stood up well under skillful cross-examination, and car-ried the ring of truth.I believe his versions of the episodes involving Barrentine,in preference to the denials of Barrentine and the absent recollection of his assistantDavidson,both loyal members of Respondent'smanagement hierarchy;and, in David-son's case, the employee who filed the "decertification" petition seeking to pry theUnion out of the motel, an avowed policy objective of Respondent.Also to be con-sidered, in the total texture of the entire case, as hereinafter unfolded, is the admissionby Barrentine-confirmed by Davidson-that shortly before the election he "askedDan [Frazier]to vote for the company in the election.I told him if he did it wouldbe appreciated."Such a statement,coming when it did and as it did, from a com-pany official in so exalted a position as Barrentine,to so lowly an employee as porterFrazier, could hardly be construed by the latter as other than an attempt to buy hisvote against the Union through the lure of expectation of economic benefit. Inassessing the weight to be accorded to the testimony of Williams,also a loyal mem-ber of Respondent's supervisory staff,Iwas impressed by what appears to be hisclose relationship to Respondent's principals as a sort of favored personal servitor orretainer,catering to or attending upon them at private banquets, receptions,parties,and sporting trips, indicating the existence of interest through a bond of fealty towardRespondent;again,comparably counterweighing the fact that Frazier had potentiallymuch to lose,rather than(in the case of Williams)to gain,by testifying.In weigh-ing Williams'testimony,I have further taken into consideration the fact that he.alsoattempted to give the lie to the testimony of Respondent's cook, Brown, whom Ifound to be a thoroughly credible witness.In evaluating the testimony of MaryDavis, I have taken into consideration the fact that she is an important member ofRespondent's "inner circle"as the confidential secretary of its chief-of-staff, so tospeak; that although she flatly denied any conversation with Frazier as indicated byhim, she conceded that she did have a conversation with him on election day butcould not remember what it was about;her closely observed demeanor while testify-ing; and the improbability that Frazier fabricated the "storming and screaming" sceneon election day as so vividly and convincingly narrated by him. Insofar as Davis isconcerned,I believe his testimony that he did not authorize or instigate Billie AnnBaker, the airline agent,to discuss unions or elections with Respondent's employees,and that she was without authority to make promises or threats on Respondent'sbehalf on that subject.Although Baker was not produced as a witness,the burdenwas upon General Counsel to establish her authority to speak for Respondent.Thishe failed to do. It is at least highly questionable that Davis was under legal obliga-e Frazier had. not so testified.Frazier testified thatMaryDavis made this statement. THE COACHMAN'S INN283tion to disavow any statements of the type ascribed to Baker 10 who lacked officialconnection with Respondent and who was not clothed with any apparent authorityto speak on its behalf. In crediting Davis' uncontradicted denials of lack of authorityon Baker's part, in the absence of countervailing evidence of indicia of authority onher part (and Frazier's presumed knowledge thereof), I find that no unlawful conductby Respondent based upon statements alleged to have been made by Baker toFrazier has been established.The same is not true, however, of the statementsattributed toMary Davis on that occasion. I credit Frazier's testimony regardingthe statements made to him by Mary Davis, involving a June bonus and raise in theevent of union defeat in the May 31 election, spoken by her in the immediate presenceand hearing of Davis, who in no way qualified, disavowed, or denied them, eitherthen or at the hearing, although it would have been easy for him to do so and heshould have done so if he meant to do so. I also-credit Frazier's testimony withregard to the May 31 motel lobby episode involving Mary Davis for reasons alreadyin part explicated in my assay of her testimony; additionally, in Davis' case, because,as it impressed me, Davis' testimonial contribution on this subject appeared to be,cautiously circumscribed and not explicitly inconsistent with that of Frazier, andalso my preference, based on demeanor comparisons involving the usual standards,for the testimony of Frazier in this aspect.For the same reason, I credit Frazier'saccount of the May 31 wastebasket incident, which was undisputed, and which, inthe total context of the case, may fairly be regarded as a thinly veiled threat ofreprisal or discharge to an efficient employee because of employer displeasure at theway the employee had voted or supposedly voted in the election that day.2. Jimmy Polite, in Respondent's employ for 4 years and currently a saladman,testified that about 2 weeks prior to the May 31 election, Motel Manager Davis saidto him in the kitchen area, "Jimmy, you know the election is coming up, and if thecompany Lose[s], well, they'll make us have Perry Johnson back and we'll have tobump you and put you back in salads," and that about a week later Davis told himessentially the same thing.Davis provided a different cast to this by testifying to a conversation he had withPolite around May 23, when he told Polite that if the Union won its case (i.e., theinstant proceeding) as respects Johnson, Polite would have to be shifted back to hisformer job as a saladman, since if Johnson were reinstated or rehired as a roomserviceman there would be no need for Polite as a room serviceman."Although I am convinced Polite was telling the truth as he thought it to_ be, I be-lieve and find that Davis provided the more accurate version of the conversation;namely, that if the motel had to take Johnson back as a room serviceman because ofthis case (and not as a result of "losing" the, election, which could not have requiredthe company to reinstate Johnson), Polite would have to be shifted back from theroom serviceman job which he then held, to his former job as saladman in orderto-make room- for Johnson as a room serviceman. This was a perfectly proper re-mark for Davis to make to Polite, since it merely apprised him accurately of theconsequences to Polite if Johnson were reinstated.As appears below under the dis-cussion of the Johnson discharge, Respondent voluntarily reinstated or reemployedJohnson as a room serviceman (even prior to issuance of the complaint herein),12necessitating, as predicted by Davis, Polite's transfer back to the saladman job.Based upon my adoption of the Davis version of this incident, I find that no unlaw-ful conduct on Respondent's part was involved in Davis' conversation or conversa-tions with Polite.3.Lawrence Tippen, employed by Respondent for a year as a busboy, testifiedthat on the day before the May 31 election, Dining Room Hostess Blessing, whowas sitting in the dining room with Davis, called him over to the table and askedhim how he was going to vote, to which he replied that it was a secret and he couldnot tell her, but would do so after he had voted and "it was over."Davis, sittingright there, said nothing.10 Itwillhave been noted that, according to Frazier, Baker said,"I'vegot several jobsfor you to do,I'mnot going to tell you about them until after the election." (Emphasissupplied.]Thereis no basis for concludingthat any promise (if suchit was)by her ofairline,motel,or other jobswouldcommit Respondent,or that there existedany reason-able_bassis.for such,a view.11According to Polite, although the room serviceman's salary, is only $42 and thesaladman's is $70,every 2weeks, the room serviceman,job is,better because the salaryis substantially augmentedby tips.22Although it is true that Johnson's reinstatement or reemploymenttookeffect afterthe May 31election,.Itwas preceded by discussion and bargaining prior thereto. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince Tippen was not cross-examined, Blessing was not produced as a witness,and Davis did not contradict his testimony, the incident as recounted by Tippenis undisputed.Tippen impressed me extremely favorably as a simple, honest, andtruthful witness.I fully credit his testimony. In urging dismissal of allegationsbased upon the statements made by Blessing, Respondent limits itself to the legalcontention that since General Counsel did not establish Blessing to have been a"supervisor" within the meaning of the Act, Respondent is not bound by her wordsor actions.I disagree.Although, as shown above, the uncontradicted creditedtestimony of Respondent's long-term employees Carter and Weeks established indiciaof supervisory status on the part of Blessing sufficient to justify regarding her as a"supervisor" under the Act, even apart from that a person need not be a "supervisor"to, bind an employer.An employer (or union) may be held accountable for theactions and words of any person expressly or impliedly authorized to act or speakfor him, on well-understood agency principles, even if the person does not havesupervisory status as defined in the Act.Under classical principles an agency to actor speak on behalf of another may arise not only by express authority openlybestowed, but by implication, circumstantially, by operation of law, or by failureof the principal to disavow acts or words when the circumstances call for disavowal.13The Act itself explicitly provides that "In determining whether any person is actingas an `agent' of another person so as to make such other person responsible for hisacts, the question of whether the specific acts performed were actually authorizedor subsequently ratified shall not be controlling." 14When Dining Room HostessBlessing called busboy Tippen to the dining room table and made the statement tohim which she made, Davis was seated with her at the table; perhaps it would bemore correct to say that she was seated at Davis' table with him. If Davis did nottell or suggest that Blessing call Tippen over to the table and tell him what she did,itwould have been an easy matter for him to have told her not to do so or not tosay that; and, if he disagreed with or disapproved what she was saying, he couldeasily have stopped or interrupted or corrected her, or indicated she was doing some-thing-wrong, unauthorized, or not meeting with his approval; and he could readilyhave disavowed and repudiated what she said or her authority to speak for Re-spondent on this occasion, even though she normally spoke with authority for Re-spondent toward the bus help and waitresses. It is apparent that Blessing, thus inthe immediate company of Davis in what might fairly be regarded as a friendlysupervisory conclave at lunch, and who had previously regularly acted as Re-spondent's spokesman and agent toward employees of Tippen's category, occupiedconsiderably more than a casual and unofficial status with Davis and Respondent;and that in this situation Tippen was eminently justified in regarding her as an arm,instrumentality, and agent of Respondent, which she undoubtedly was, and in regard-ing her words-clearly in furtherance of Respondent's interests-as those of Davisand Respondent, which they undoubtedly were.Under all of the circumstances,regardless of whether Blessing was a "supervisor" of Respondent within the meaningof the Act, I find that her described actions and words were (authorized and thatRespondent should be held accountable therefor,15IsRestatement. (Second)Agency, sees. 26-27, 34-37, 43, 82, 94 (incl. reporter's notesin appendix), 9'8-99, 103."It is true of a union as of an employer that it may be re-sponsible for acts which it has not expressly authorized or which might not be attribut-able to it on strict application of the rules of respondeat superior.InternationalAsso-ciation of Machinists v. Labor Board,311 U.S. 72, 80, 61 S. Ct. 83, 85 L. Ed. 50 ;HeinzCo. v. LaborBoard,311 U.S. 514, 61 S. Ct. 320, 85 L. Ed. 309."Milk Wagon DriversUnion v. Meadowmoor Dairies, Inc.,312 U.S. 287, 295.x4Act, Section 2(13).15 Cf.International Association of Machinists, Tool and Die Makers Lodge No.(Serrick Corp.) v. N.L.R.B.,311 U.S. 72, 79-80, affg. 110 F. 2d 29, 44-45 (C.A.D.C.) :N.L.R.B. v. Solo Cup Company,237 F. 2d 521, 523-524 (C.A. 8). On the same prin-ciple, unions have regularly been held responsible for "unauthorized" actions 'and wordsnot only of rank-and-file members, but even of outsiders and strangers, when in further-ance of union' interests and in the presence of a union official failing to disavow or dis-associate the union therefrom., See:.UnitedMine Workers v. Meadow Creek Coal Co.,263 F. 2d 52, 63 (C.A.6) ; Selby-Battersby and Company and Associated Builders andContractors of Maryland, Inc. v. N.L.R.B.,259 F. 2d 151, 157-158 (C.A. 4) ; Local5881,United Mine Workers of America (Grundy Mining. Company),130 NLRB 1181, 1182. Suchliabilitymay even extend to acts in pursuance of the principal's interests even thoughexpressly. forbidden by him.Restatement (Second)' Agency, sees., 228-230, 233-235:N.L.R.B. v. United Mine Workers of America, District, 31 (Bitner FuelCo.), 190 F. 2d, 251,252 (C.A.'4) ; N.L.R.B. v. Acme Mattress Co., Inc.,192 F. 2d 524, 527 (C.A. 7). THE COACHMAN'S INN2854. -George T. Brown, a cook at the motel for 31h years and also a union com-mitteeman, testified that on May 27 (4 days before the "decertification" election)Davis and Barrentine asked him how he liked the broiler (kitchen equipment).When he indicated satisfaction with it, Davis said that they were "trying to makeeverything convenient for the employees" and that he wanted to have a talk withBrown the following week (i.e., the week after the election).When Brown saidhe would be away on vacation then, Barrentine said, "George [Brown] is just aboutas hard to keep pleased with getting raises as Hopes 16 is to keep dead."A fewdays later (it would seem a day before the election or on election day), Respondent'sheadwaiter and supervisor, Williams, engaged Brown in discussion on the subject ofanother job and Brown's ability to "handle" the kitchen employees and elicited fromBrown a desire fora raise, which Williams indicated to him .the next day he couldhave (but which has not been forthcoming).Neither Davis nor Barrentine (both of whom testified) in any way disputed theincident or conversation as described by Brown.However,Williams was calledas a witness by Respondent, and was asked whether he ever discussed with Brownthe possibility of Brown's getting the chef's, job, it being indicated to Williams thatBrown had so testified; Williams thereupon denied that he had ever discussed thatwith Brown.The fact is that Brown did not testify he had such a discussion withWilliams.17Nor did Williams in his testimony deny that he had promised Browna raise as testified to by Brown.The net effect of the slippage, so to speak, betweenBrown's actual testimony on the one hand, and Williams' answers to the questionsinaccurately characterizing Brown's testimony on the other hand, was to leave Brown'stestimony for practical purposes undisputed. Inasmuch as I was highly impressedwith Brown's caliber as a witness, and need not repeat the reservations which Ihave already verbalized on the subject of Williams, and in view of the failure ofDavis or Barrentine in any way to dispute what Brown said, I have no hesitancyin fully crediting Brown's testimony.5.Earl Yeargan, field 'representative of the Union's parent body, and the latter'sservicing agent to the Union for some 3 years, testified concerning a meeting be-tween the Union and Respondent on May 1, called for the purpose of negotiatinga new or renewed collective agreement (the existing one being due to expireMay 31). Respondent's employees Hopes, Brown, and Carter also were present andtestified on that subject, the testimony of all of these witnesses being consistentand in no way disputed by Respondent. In addition to its bearing on the allegationsof threats and failure to bargain, that is to say to bargain in good faith and rea-sonably in accordance with national industrial relations policy as declared by theAct, the description of that "bargaining" session furnishes insight into the prevailingclimate of Respondent's attitude toward the Union shortly before the election, andshows the tone set by Respondent's chief executive, Vance Thompson, toward theUnion, toward Respondent's employees' bargaining representatives who were em-ployed at the motel, and toward statutorily guaranteed organizational rights andefforts of those employees.Yeargan testified:We were about halfway along as far as time was concerned in negotiation, andMr. Vance, Mr. Vance Thompson came in and took his hat off. He had somepapers, I believe, in his hand and laid them down on the table and walked upto have the floor for a couple of minutes." 18Nobody said anything. I noddedagreement in respect, and Mr. Vance started with the first person. I believeitwas John Webb. He asked John if he was happy with his job, and John Webbsays, "Yes."He says, "What are you doing up here?"Webb says, "I'm justup here."He then came to S. D. Hopes, who was president of the union, andsaid, "Hopes, are you happy with your job?" and be said, "Yes, sir."He said,"Have you got your insurance paid up?" and Hopes said, "Yes, sir," and thenhe came to the next person, and generally the conversation or the questionsran about like that; are you happy with your job, or what are you doing up here,18Le.,Solomon D. Hopes, the union president, whose 3-year employment with Re-spondent was summarily terminated 2 weeks before the election under circumstances de-tailed below.17In this connection, see footnotes 7 and 8,supre,regarding similar questions and an-swers involving this same witness, Williams.19 In describing this meeting Hopes added that when Thompson calve in he said, "'I'mpart owner here and I believe I should have something to say.'' He said something abouthe don't see why we should listen to outsiders coming in and telling us what to do."I believe this was said. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDare you happy with your money, and that type of thing until he had coveredthe entire negotiating committeeof the union.When he got through he said,"That's all I'vegot to say," 19 and started out the door. I asked-Mr. Thornton,I said,"Now, we won't haveany more ofthis."I said,"Thisiswrong," ...andthensomethingwas said byme that ledMr.. Thornton to say, "Well,you cango ahead and file charges."I said,"No, weare not atthat point by a longways." . . . I told him at thistime, I said, "We are not at that point yet.We canall do a better job than this, but I don't want him up here doing this any more."Well, everything was pretty well shook up and we adjourned, and that endedthe negotiationsession.Further insight into Respondent's attitudesduring the critical preelection periodmay be gleaned from another episode credibly recounted by Yeargan,also involvingRespondent's chiefexecutive,Vance Thompson, which occurred on May 31, theday of the election.This, too, is wholly undisputed.Yeargan was seated withUnion PresidentHopesin a parked car near Respondent'smotel,when, in Yeargan'swords:Mr. Vance Thompson came out of the laundry of Coachman's Inn.He walkedup to the side of the car where Mr. Hopes was seated.Hopes was on thedriver's side, and he told Hopes that he ought to get away from there because hewas violating the law.Hopes asked him how and he said, "Well, you ought notto be around here."Hopes said something about this is a public street, and soon and so forth, and then Mr. Thompson, because of the heavy traffic on thestreet, came around in front of the car, came up on my side, and he said, "Youall ought to get plumb away from here.You have got no business here, andyou are violating the law, and I'm violating the law, too, by standing here talk-ing to you." I told him that I didn't feel we were violating the law; that we weregoingto sit there.He said, "Well, aslong asHopes sits here you know exactlyhow the peopleare goingto vote as long as they see Hopes out here.You knowhow they are going to vote."At this point we were talking to each other, butat this point he says, "Now, I am going to make a speech and I want you to hearme out."Hopes and I agreed that we would hear him out.Well, he was stillon my side of the car, and he said to Hopes, "Hopes, I am going to send you tothe pea patch.". . That's the State Farm....Mr. Thompsonsaid, "I'm go-ing to sendyou to the pea patch for getting mixed up with this scoundrel uphere," and he pointed to me, and he said, "You're the scoundrel of the earth."He said, "You closed Morrison's Cafeteria down.You have almost put Franke'sout of business,and now you're goingto put us out of business," and he said, "Ialways said Hopes was the best bellman we ever haduntilhe got mixed upwith you," and hesaid,"I'm telling younow I'm going to send him to the peapatch."He then went around on Hopes' side of the car and said, "Hopes, doyou believeI cansend you to the pea patch," and he said, "Yes, sir, with yourmoney Mr. Vance you can send me to the pea patch," and.he kepttellingHopes that, "Hopes, you was a good bellman, but you got mixed up with thatscoundrel there and you're justgoingto get yourself into a lot of trouble, andI'm going to sendyou to the pea patch."That's about what he kept saying toHopes....Well, Hopes kept saying, "Well, I think Mr. Yeargan's a prettynice fellow," and he would say, "Well, he put Morrison's out of business.Heput Franke's out of business, and now he'sgoingto put us out of business.Hopes, I'm telling you you had better stay away from this fellow."At thatpoint he said somethingabout he knew he had some trouble inside The Coach-man's Inn unit,but theywas goingto take care of it.Since Respondent did not exercise its right to cross-examine Yeargan, and sinceVance Thompson was not produced as a witness at the hearing, the foregoing ac-counts of these episodes, as narrated by Yeargan and corroborated by other witnesses,were wholly undisputed. I fully 'credit Yeargan's testimony regarding these twoepisodes involving Vance Thompson. In the totality of the record these.episodesreflect a union animus and a basic spirit of resistance if not hostility to congressionallyenunciated national industrial relations policy and to employee rights which Congresshas seen fit to guarantee in the Act 2aThe conduct of Vance Thompson, Respond-19 Carter, in describing the meeting, testified, that-Thompson added as he left, "I thinkI'vemade my point."" I believe this statement was made."Respondent's, total exclusion of Hopes, president of the Union and bargaining repre-sentative of the employees, from access, to Respondent's premises at any and all times forany and all purposes, the week prior to the election, after its designed procurement of his"resignation," is discussed below. THE COACHMAN'S INN287ent's chief executive,may properly be considered as "background against which tomeasure statements,conduct, and the like made by other management spokesmen,especially in terms of the interpretation which the employees reasonably could put onsuch actions.More specifically,thiswould bear on the question whether, from thelisteners'point of view, these statements by subordinate management constitute for-bidden coercion,threats, or intimidation."Hendrix Manufacturing Company, Inc. v.N.L.R.B.,321 F.2d 100,103-104(C.A. 5).ConclusionsIn view of the foregoing, I find and conclude that Respondent in violation of Sec-tion 8(a) (1) of the Act interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act, by the following actions:a. Interrogation of Frazier on or about April 4 by Respondent acting throughBarrentine, as to how Frazier intended to vote in the union election of May 31 21b. Interrogation of Frazier on or about April 11 by Respondent acting throughBarrentine, as to how Frazier intended to vote in the union election of May 31.c. Interrogation, coercion, and interference with organizational rights of Frazieron May 31 by Respondent acting through Mary Davis with the knowledge, acqui-escence, and approbation, express or implied authority, and ratification of Davis, asto how Frazier had voted in the union election of May 31 22d. Interrogation of Tippen on May 30 by Respondent acting through Blessing, andalso with the knowledge, acquiescence, and approbation, express or implied authority,and ratification of Davis, as to how Tippen intended to vote in the union election ofMay 31.e.Promise or holding out of economic benefits to Frazier for withholding orwithdrawing his support from the Union in the election of May 31, by Respondentacting through Barrentine on or about April 4 .23f.Promise or holding out of economic benefits to Frazier for withholding or with-drawing his support from the Union in the election of May 31, by Respondent actingthrough Barrentine on or about April 11.g.Promise or holding out of economic benefits to Frazier for withholding or with-drawing his support from the Union in the election of May 31, by Respondent actingthrough Mary Davis with the knowledge, acquiescence, and approbation, express orimplied authority, and ratification of Davis, on or about May 24.h. Promise or holding out of economic benefits to Brown for withholding or with-drawing his support from the Union in the election of May 31, by Respondent actingthrough Davis and Barrentine on May 27.i.Promise or holding out of economic benefits to Brown for withholding or with-drawing his support from the Union in the election of May 31, by Respondent actingthrough Williams.j.Threats of reprisal in the event of union success in the election of May 31, toFrazier by Respondent acting through Barrentine on or about April 11.2421Cf. The Great Atlantic & Pacific Tea Company, Inc.,144 NLRB 1571. "Regardless ofa respondent's motive, interrogation is generally deemed unlawful unless it is isolated."Thompson RamoWooldridge, Inc. (Doge TelevisionDivision),132 NLRB 993, 996, enfd.as modified .305 F. 2d 807 (C.A. 7). It is not necessary that interrogation be accom-panied by promise of benefit or threat of reprisal to be unlawful.Charlotte Union BusStation, Inc., et al.,135 NLRB 228, 229.22Respondent also exercised restraint and coercion on Frazier on May 31 through MaryDavis with the knowledge, acquiescence, and 'approbation, express or implied authority,and ratification of Davis, and through Davis, in indicating to Frazier that they knew howFrazier had voted in the secret Board-conducted election held that day. 'Cf.N.L.R.B. v.Bonham Manufacturing Company, Inc.,325 F. 2d 508 (C.A. 5), enfg. 140 NLRE 1135.Although not. explicitlyalleged inthe complaint, since this matter was litigated by bothsides at the hearing it may justifiably provide the basis for a finding and .gon1clusion.Cf.N.L.R.B. v. PuertoRico Rayon Mills, Inc.,293F. 2d 941, 947-948 (C.A.1) ; RockyMountain Natural Gas Company, Inc.,140 NLRB 1191, 1192;New England Web, Inc.,et al.,135 NLRB 1019, 1023-1024;Fred H. Johnson,etc., doing businessasAtlas Linenand Industrial Supply,134 NLRB 1230, 1231-1232; Federal Rules of Civil Procedure,Rule 15(b).I have, however, given this particular finding and conclusion, and theproof underlying it, no weight in connection with any other finding or conclusion, or thedecision and recommended order herein.23Cf.N.L.R.B. v. Exchange Parts Company,375 U.S. 405.24This finding is made in specific relation to the total record in the case, including Re-spondent's union animus. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDk.Threats of reprisal.for the alleged way in which he had votedin the union elec-tion of May 31, to Frazier by Respondent acting through Mary Davis on May 31 withthe knowledge, acquiescence, and approbation, express or implied authority, andratification of Davis.1.Threats of reprisal for the alleged way in which he had votedin the union elec-tion of May 31, to Frazier by Respondent acting through Davis on May 31.m. Restraint, coercion, and intimidation of employee committeemen attending acollective-bargaining session on or about May 1, by Respondent acting through VanceThompson on or about May 1.n.Restraint, coercion, intimidation, and threats 'of reprisals for continued unionactivity to Hopes by Respondent acting through Vance Thompson on May 31 25I further find and conclude that Respondent did not violate the Act by (a) thestatementsallegedlymadeto Frazier by airlineagent BillieAnn Baker on or aboutMay 24; and (b) the statements made by Davis to Polite in May.B.Discharges and reprisals1.Perry JohnsonAs amended at the hearing, the complaint alleges that on or about April 30Respondent discriminatorily discharged Perry Johnson and thereafter discriminatorilyfailed and refusedto reinstatehim to theterms and conditionsof his employmentprior to his discharge, in violation of Section 8(a)(3) and (1) of the Act.Theallegations, totally denied by Respondent, were extensively litigated at the hearing.Johnson testified that he entered Respondent's employ as a bellman around Novem-ber or December 1962, and was laid off about 5 weeks later when Hopes was reinstatedto that position (from which Hopes had been discharged, but ordered to be reinstated,as discussed below) and Johnson declined the offer of a job as a dishwasher.AroundJanuary or February Johnson returned to Respondent's employ, this time as a -roomserviceman, with hours from 2:30 to 10:30 p.m. for about 2 weeks, and thereafterfrom 6:30 a.m. to 2:30 p.m. until April 30, when he was discharged.26His accountof the circumstances attending his discharge is as follows.About 7 a.m. on April 29he told his supervisor, Chef Lloyd, that he had to visit the doctor and would be goneabout 2 hours.He then visited his physician, Dr. Jackson, for treatment of a painfulleg incurred during a beating which he claimed he receivedin jail'in connection with15That a discriminatorily discharged employee (i.e., Hopes, as hereinafter found) iswithin the ambit and protection of Section 8(a) (1) of the Act, see,e.g..N.L.R.B. v.Hunter Engineering Company,215 F.' 2d 916, 921 (C.A. 8). "If an employer could dis-charge menwho are trying to organize a union because of such endeavors, he might succeedin preventing organization.It is not possible that an employer by violating the Act,which prohibits such discharges, can defeat the underlying basic purpose of the Act,which expressly sanctions labor organizations."Accordingly. discriminatorily dischargedemployees were held entitled to vote ina representation election.Id.; N.L.R.B. v. CapeCounty 11'illing Company,140 F. 2d 543, 546 (C.A. 8). "As the named employees wereousted from their.jobs because of an unfair labor practice, they remain employees for thepurposes of the Act."Accordingly, the employer was required to bargain collectivelywith regard to the discriminatorilydischarged employees.Id.; N.L.R.B. v. Earl I. Sifers,d/b/a Sifers Candy Company,171 F. 2d 63, 66 (C.A. 10).N.L.R.B. v.TcxasNaturalGasoline Corporation,253 F. 2d 322 (C.A. 5), cited by Respondent, is not to the contrary,since in that case the employee had concededly been properly discharged for cause (253 F.2d at 324).The threats might also well be regarded as unlawful within Section 8(a) (1)because made to Hopes as president of the Union and duly designated bargaining repre-sentative and agent of the employees, to whom it is reasonable to assume the threats andantiunion statements were communicated, constituting interference, restraint, and coercionupon the employees (his principals) as well ; and this wouldbe true even if Hopes had notbeen an employee or himself entitled. to protection under the Act.Cf.Local No. 207,International Association of Bridge, Structuraland' OrnamentalIronWorkers, et al.(William B. Pollock Co.) v. Jacob Perko,373 U.S. 701, 707;N.L.R.B. v. BetterMonkeyGrip Company,243 F. 2d 836, 837 (C.A.5) ; N.L.R.B. v. Talladega Cotton Factory, Inc.,213 F. 2d 208, 215-217 (C.A. 5).° On cross-examinationhe appearedto vary this by testifying that he returned to thebellman jobagain from the room serviceman job, and that.it was subsequent to his re-sumptionof the bellman job that he obtained the roomservicemanjob.This, however,'isof no importanceother thanas possibly bearing on his testimonial accuracy and veracity. THE COACHMAN'S INN289his arrest on April 19 for drunkenness and resisting arrest 27In fact, when, onApril 29, he sought and received permission from his supervisor to visit his doctor, hewas also scheduled to appear in court at 8:30 in connection with the foregoingcriminal charges, but he did not disclose this to his supervisor.After seeing his doc-tor, he went to court, where he was convicted and sentenced. Since he apparentlyreceived an alternative fine in excess of what he was -able to pay, he sent his bonds-man to his father-in-law for the needed cash, pending which he was jailed overnight.He was unable to communicate with Respondent to indicate he could not return thatmorning, because he was not permitted to make a telephone call.Upon his releasefrom jail the following morning, that is April 30, he reported to work and was met byMrs. Davis, who fired him without listening to or accepting his explanations.How-ever, according to Johnson's testimony, Respondent had found out elsewhere abouthis having been jailed for drunkenness and resisting arrest.In order to obtain a comprehensible, chronological understanding of ensuing events,.it is necessary to interrupt Johnson's narrative at this point and to take up Yeargan'srelated testimony.According to Yeargan, when Johnson reported to him that he hadbeen discharged, Yeargan immediately discusesd the matter with Thornton, Respond-ent's attorney-industrial relations adviser, with whom Yeargan customarily dealt onmatters of this sort.Yeargan told Thornton what had happened, from Johnson's.point of view, and that since this was Johnson's first offense he could not be dis-charged under the terms of the then existing collective agreement and should be,reinstated.Soon afterward Thornton informed Yeargan that Respondent's manage-ment took the position that Johnson had left his job without permission, and thatfurther investigation by Yeargan was indicated.Later that day (April 30), when.Yeargan advised Thornton that be had ascertained from Respondent's supervisory per-sonnel that Johnson had obtained permission to leave temporarily, Thornton indicated(according to Yeargan) that he would advise that Johnson be restored to work (ap-parently without specification of job particulars or date).Further, according to,Yeargan, after some delays ascribed by Thornton to other legal engagements, Johnsonwas told on May 28 to report back to work on June 1; and, when Yeargan protested'this delay, according to Yeargan the explanation or remark was thereupon made byThornton:"Well, it's obvious they don't want him in the unit until after the elec-.tion," 28 and Thornton promised to take care of it.According to Johnson's testimony, he went to the motel "on [his] own" on May 28,to inquire of his former supervisor whether there was an "opening," and was told'to return on June 1.When he did so on June 1, he was told to report for work onJune 3, which he did. That afternoon (June 3) he was told by Davis that he was;being taken back on a probationary or provisional basis, the same as a new em-ployee, for 30 days, and was apparently asked to sign a paper to that effect.When,the following day, on Yeargan's instructions, he refused to sign what he called a"new [employee] application" form, he was terminated.After more discussions andnegotiations between Yeargan and Respondent, on June 17 Respondent offered totake Johnson on as a dishwasher, with a week's backpay, which Yeargan testified heturned down.According to Johnson's testimony, when he returned to the motelaround June 18, 19, or 20, and spoke again to Bell Captain Bynum and ManagerDavis, he was offered reinstatement with a week's backpay if be signed "new em-ployee" papers; and, after speaking with Yeargan on the telephone and obtaininghis advice and apparently his approbation, Johnson returned to room servicemanwork at the motel that day, accepting the backpay, but not signing the papers,2517There is no contention that the activities resulting in these criminal charges werejob related.25Even though Thornton did not testify as a witness (it was explained that he was away-on vacation), I cannot believe that as Respondent's attorney and industrial relations-adviser he would volunteer so damaging and uncalled-for an admission under the circum-stances.I do not credit Yeargan's testimony in this aspect.29Except for the week's backpay (about $21), the reason for which is equivocal, John-son's testimony suggests that he may have been reemployed rather than reinstated, since,as he himself testified, he "went down on [my] own" to seek work at Respondent's motel,on one occasion (May 28) inquiring of his former supervisor whether there was an"opening" for him, and perhaps at the suggestion of a former fellow employee who "toldme to check by there. I might get myself a job, get my old job." It is commonknowledge that transitory workers of this variety are not uncommon in the urban hotel-motel industry.Johnson's own prior personal experience at this motelis anexample.756-236-65-vol. 147-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDon a split-shift employment initially 6:30 to 10:30 a.m. and 2:30 to 6:30 p.m., butafter a few days revised to 8 a.m. to 12 noon and 6 to 10 p.m. on weekdays and2:30 to 10:30 p.m. regular shift on weekends 30In attack on Johnson's veracity, Respondent produced Iberia Mack, Dr. Jackson'ssecretary-receptionist, who, with two assistants, keeps his records.While allegedlyunable to find any record of a visit by Perry Johnson on April 29, she admitted therewere so many Johnsons she did not look under any first name other than Perry;that no office diary of patients is maintained; that it is unnecessary for Dr. Jackson'spatients to make appointments; that an early morning visit without her knowledgewas a possibility; and that her employer collected cash from patients without:reporting to her (potentially. accounting for the absence of complete records). Shecould not deny that the prescription pad receipt produced by Johnson for medicalservices from Dr. Jackson on April 29 was in Dr. Jackson's handwriting.Mrs. Beth Davis testified without equivocation that she discharged Johnson onApril 30 because, according to her, he was gone from his job for an entire daywithout having received permission to absent himself that long.As a result of his.absence the motel operations were impeded by its being without a room servicemanthat day.She was uncertain whether, when Johnson returned to work the morning.after his absence, he first told her his having been in jail was the reason he couldnot return to work the day prior, before she fired him for his absence.On this subject, Davis testified that after Johnson was discharged he was replacedand changes in shift assignments made; that on June 15, Johnson was rehired ona 30-day probationary basis, given a week's backpay without loss of seniority, andplaced on room service on a new split shift servicing the motel swimming pool area,:an economically choice assignment; and that there were other split shifts at themotel, although Johnson's was apparently the initial regularly assigned split shiftfor a room serviceman.The testimony of the witnesses who testified on .the subject of Johnson's dischargeand reinstatement or reemployment did not involve serious conflict.The basicquestion of the legality of Johnson's discharge under the Act turns, simply expressed,on whether he was discharged for discriminatory, that is to say antiunion, reasons.We are not here concerned with whether or not his discharge constituted a breachof contract or was for any other reason improper, so long as it was not discrimina-torily motivated within the ambit of the Act.I believe that Johnson went to see his doctor on the morning of April 29 after ob-taining permission from Supervisor Lloyd for a brief absence; and I also believe that,for understandable reasons and also because he mistakenly or through poor judgmentthought he could be back on time, he did not tell his supervisor that he also had to goto court that morning to answer for a recent arrest for drunkenness and resistingarrest.I'believe that Johnson visited Dr. Jackson as he claimed; and that he wasunable to telephone his Employer as he claimed.Since, according to Johnson's owntestimony, his'Employer had elsewhere learned of Johnson's arrest and jailing, I alsobelieve that Johnson was discharged for that reason or because he stayed away fromwork all day, or for both of those reasons 3rWhether or not the reason advancedby the Employer was justifiable is here beside the point, since I am convinced upon30 Prior to his April 30 discharge, be had not worked a split shift. It is contended by'General Counsel that assignment of the split shift upon Johnson's return was in violationof the collective agreement and a discriminatory reinstatement.Even assuming that vio-lation of the collective agreement occurred under the circumstances, this would not giverise to an unfair labor practice.Nor can the terms of the rehiring be considered as dis-criminatory, since the discharge was nondiscriminatory. In any event, the conditions ofthe rehiring were fully and fairly bargained. Johnson conceded that he at no time com-plained to Respondent about the split-shift assignment, but only mentioned it to Yeargan.Since Yeargan engaged in protracted discussions with Thornton on the subject of Johnson'sreturn to employment at the motel, it is reasonable to assume that if the split-shiftarrangement was not discussed (as Davis indicated), it was only because Yeargan did notsee fit to bring it up. In any event, Johnson with Yeargan's knowledge reentered em-ployment at the motel on that arrangement and a week's backpay after extensive negotia-tions dealing with `his return.31 In making this finding, I am aware of and have carefully considered surface incon-sistencies and what may or may not in total context be qualified admissions possibly tothe contrary on the subject of the jailing, in the testimony of Mrs. Davis, whose assess-ment as a witness in this aspect of the case necessarily involved great selectivity, carefulwinnowing, and painstaking reconciliation with related testimony, including that ofJohnson, who also, from his point of view, made damaging possibleadmissions perhapsunintended as such. THE COACHMAN'S INN291the record as a whole that in this instance antiunion discrimination was not the realreason for the discharge.There is no evidence, nor persuasive basis for inference,that Johnson's discharge on April 30 occurred other than for one or both of the de-scribed reasons, honestly and reasonably deemed sufficient by the Employer, or atworst, in consequence of legal or factual error of the Employer unrelated to activitiesprotected by the Act 32 In the absence of evidence that Johnson's discharge was be--cause of organizational or other activity protected under the Act, even if it wasillegalso asto create civil liability, it did not constitute a violation of Section 8 (a) (3) .Itcannot be gainsaid that upon the evidence presented, the Employer had ample basis-whether or not if adhered to procedural steps allegedly applicable under an allegedlysubsisting collective agreement-unrelated to activities protected under the Act, for,terminating Johnson when and as it did.33The same may be said of his reinstatementon June 3 on a 30-day probationary basis, and his subsequent further reinstatement,or reemployment on the new split shift.Since his discharge was not discriminatory,his rehiring could properly be on different terms without necessarily constituting a dis-,criminatory reinstatement, inasmuch as the Employer was not obligated to reinstatehim to a like position based upon a discriminatory discharge 34ConclusionsIn view of the foregoing, I find and conclude that Respondent's discharge of PerryJohnson on April 30 was unrelated to any activities on his part protected under theAct; that his reinstatement or reemployment by Respondent on terms and conditions,of employment other than those in effect prior to his said discharge, was likewise un-related to any activities on his part protected under the Act; and that Respondent didnot violate Section 8 (a) (3) of the Act by said discharge or reinstatement 3533Upon the total record presented, I would be unjustified in inferring from the merefact that Johnson was a union member and also that he possibly attended a bargainingsession on April 26-not in any way corroborated (or contradicted), by any other witness,and not accepted by me in view of the vagueness of the testimony and questionable de-meanor accompanying its testimonial utterance-that he (alone of all employees alsoallegedly at that bargainingsession)was therefore discharged, or upon his subsequentreinstatement assigned to an allegedly undesirable and unprecedented split shift for. thatreason.On the evidence presented, such inference could be the product only of sheerspeculation.asCertainly a well-ordered public motel is not under obligation to retain in its employa room serviceman who absents himself from work all day and who has been convicted ofdrunkenness and resisting arrest. Indeed, whether or not the discharge was for a good orpoor or no reason, no violation of Section 8(a) (3) would be entailed unless the dischargewas at least in part the result of invasion by Respondent of organizational or other rightsguaranteed to employees under the Act.34 In any event the reinstatement or rehiring terms appear to have been fully bargainedand accepted,constituting an executed accord..While thereis evidence that on the occa-sion of his reinstatement or reemployment on or about June 18, 19, or 20, Johnson wasasked to sign a "new employee" application-which, if insisted upon, it might be argued,was unfair in the total context of the case-the fact is that this request was dropped bythe Employer upon Yeargan's objection, Johnson was reinstated or rehired without suchrequirement, and he voluntarily commenced and has continued working at the motel with-out further reference thereto.Under these circumstances, any issue as to whether em-ployer exaction of such a requirement as a precondition to reinstatement would be dis-criminatory. Is moot herein.Even as to Respondent's earlier call upon Johnson, on theoccasion of its June '3 reinstatement of Johnson which 'Johnson relinquished, to sign sucha paper, there is no evidence that it was induced by or bore any relationship to any pro-tected activity on Johnson's part under the Act.Any inference to the contrary would bepurely speculative.Itmight be speculated with greater justification that Respondent'scallon Johnson to execute such a paper was induced by its desire (corroborated byJohnson himself as having been conveyed to him that day by'Davis) to readmit him toits employ only on its usual 30-day probationary basis because of Johnson's arrest andconviction for drunkenness and resisting' arrest-criminal offenses which, even . thoughcommitted on off-duty time and not growing out of his employment with Respondent,cannot be said to be unwarrantably related in the mind of an employer to the question ofemployee suitability, particularly in a job requiring constant contact with the public.38 Insofar as the Act is concerned,, so long as the discharge is not discriminatorilymotivated, "Management can discharge for good cause, or bad cause, or no cause at all."N.L.R.B. v. T. A. McGahey,et al.,d/b/a Columbus233'F. 2d 406; 413-(C.A. 5) . 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Solomon D. HopesThe complaint further alleges that Respondent discriminatorily discharged or con-structively discharged, and has failed and refused to reinstate, Solomon D. Hopes, inviolation of Section 8(a)(3) and (1) of the Act.These allegations, also deniedby Respondent, were litigated exhaustively at the hearing.a.Hopes' versionUntil his termination on May 16, 1963, Hopes was employed at Respondent's motelas a bellman since July 1960.He became union steward around August 1960, vicepresident in January 1961, and in January 1963 was elected union president, an officehe continued to hold thereafter during and since the events resulting in his ternnina-tion.During his employment with Respondent, he also acted as the Union's repre-sentative in the handling and adjustment of labor problems, including employeegrievances and contract negotiations, and generally in union and employee collectiveaffairs and interests at the motel.He has been deacon of St. Johns Church for over20 years, and has never been arrested, charged, or questioned by the police in anyconnection.In or about October 1962, in his capacity as union representative, Hopes handledan employee disagreement with management involving Georgia Hardwick. Shortlythereafter, in October 1962, Hopes, together with another bellman, Bynum, was,accused by Respondent of procuring a female for a guest, and was summarily dis-charged, resulting in a formal grievance and arbitration proceeding under the thenexisting collective agreement, in which in December 1962 he and Bynum wereexonerated and held to have been unjustifiably discharged and were reinstated with.full backpay.Thereafter Hopes continued to work as bellman and assistant bellcaptain at the motel until his termination on May 16 .According to Hopes (whose testimony I believe in this as well as other respectsas indicated), on April 3, during a critical campaign period for the Union about2 months before the "decertification" attempt which necessitated a formal Board-conducted election to determine whether or not the Union should be continued as.the bargaining representative of Respondent's employees, Respondent'sManagerDavis, in the presence of Bynum (then head bellman), chided Hopes: "'Hopes,I don't think you're treating us right.You have a petition going around and tellingthe employees that if the union lose the election, that they are going to be fired, alot of them.' 36He said, `Now, I wish you would just work as hard for the companyas you do for the union,' and I [Hopes] said to him, I said, `I works hard for thecompany. I tries to make the guests happy. I tries to be a good bellman,' and hesaid, `Yes, you're a pretty good bellman.'He said, `I wish you would work a littleharder,'I says, `Well, I'll go back, I'll go out and go to work and I'll work just ashard.'And he says, `Harder,' and then we left, and that was about the end of thatconversation." 37Hopes detailed the circumstances attending his termination by Respondent onMay 16 as- follows.A collective-bargaining session, which he attended on behalfof the Union and the employees, had been held with Respondent that day (May 16),itbeing mentioned there that the union representation (decertification) electionwould be held on May 31. Hopes and bellman Jesse Stuart shared the 3 to 11 p.m.shift that day.During the evening he roomed a guest (identified to him as Jones),who asked him what kind of town it was and to bring a pint of Old Crow whiskyand some ice, which he did. Shortly afterwards, Jones came to the lobby, andapproached and asked Hopes about a place "to go and have some fun" or "a goodtime."Hopes mentioned the Brown Jug as a place where guests had said they hadenjoyed themselves.Jones asked Hopes if they served drinks or food there, andasked Hopes to bring him a Coca-Cola in his room, which Hopes did. Then, inhis room (No. 37), Jones asked Hopes if there were any women around, to whichHopes replied that he saw them around all of the time. Jones asked if it was safe tobring one up.Hopes told him that he did not know, it was up to Jones, but that3aThere is no evidence that any such document was in fact circulated.37 Bynum was not produced as a witness, Davis did not dispute the conversation, and Icredit it.There is no evidence that Hopes' services as a bellman were anything otherthan satisfactory and that they were so regarded by Respondent ; indeed, the evidence,including his long tenure at the motel, bespeaks the contrary.Davis himself testified thaton the occasion of Hopes' termination he (Davis) agreed to give him a favorable recom-mendation as a "good bellman." THE COACHMAN'S INN293:so far as Hopes knew it was "becauseI seesome there [i.e., at the motel] 38 all of.the time."Apparently Jones kept asking ",the question . . . over and over."When Hopes had completed his shift and was changing into street clothes, shortlyafter 11 p.m., he was told by Davis to go to room 37.When he arrived there,.he saw Davis, Reed Thompson,39 another man, Jones, and two women, all fully-dressed.Thompson accused Hopes of rooming a guest, bringing him "Cokes" andwhiskey, and making a telephone call; and stated that shortly after the telephone,call, two women and a man showed up and said they had been called by "bellmanNo. 1." 40 Although Hopes denied any connection with or knowledge of the incidentor of any of the visitors to the room, Thompson said, "I think we've got an openand shut case against him." When Thompson asked the women whether Hopes hadcalled them, they replied, "No, we don't know this fellow. We only know the onethat they call Vassy.41He's not on duty now."When Thompson asked the roomguest (Jones), "Is this the bellman that made the call for you," the room guestfirst said, "I don't know, sir. I was pretty full."After some prompting by Thomp-son, who said, "Oh, you know it was No. 1.Why don't you say it," the room guestresponded, "Well, it was No. 1 then."Thereupon Thompson said to Davis, "Wecan take them all down and book them. It will bring publicity for the motel, bringpublicity for Hopes, the president of the union, and bring publicity for Hopes,deacon of the church."Davis questioned what could be gained by publicity andspoke privately with Thompson.Thereupon Thompson took photographs of Hopes,the room "guest," sand the two women.On the way to Davis' office, when Hopesinquired, "Why are you all doing this to me," Thompson said, "Mr. W. R. Stevens 43wants this cleared up; we've got to get somebody." In Davis' office, Thompsonsaid to Davis, "I think this whole thing can be cleared up if Hopes sign[s] a resignslip temporarily."When Hopes asked Davis how long "temporary" would be, Davisreplied he would not know until he talked to Simms, his coexecutive.A statementtyped by Townsend on Respondent's letterhead, dated May 16, 1963, was then givento Hopes for signature. It reads:1, Solomon Hopes, do hereby officially tender my resignation as an employee ofthe Coachman,s [sic] Inn to Mr. Harold G. Davis and it is no longer mydesire to work as Bell Man43atthis place of business and I will seek em-ployment elsewhere.Hopes signed it and Davis, Thompson, and Townsend witnessed his signature.Regarding his signing of the statement, Hopes, who is a Negro, testified: "Well, I'lltell you; being in this part of the country it is sometimes a little bit difficult to get.away without signing some things. Sometimes you are pressured into signing things."He denied that he voluntarily tendered a resignation or that he said he no longerdesired to work at the motel, as set forth in the statement.He also testified thatalthough he filed a grievance against Respondent based upon his discharge of May 16,Respondent would not even discuss it.Hopes was adamantly firm in his denials that he called or procured a woman forJones or had any involvement therein.He denied familiarity with the telephonenumber allegedly called.He testified without contradiction that he had been a bell-man in Little Rock for 18 years; of these 18 years, for 7 years at the Hotel Sam Peck,then 8 years at the Hotel Lafayette, and then 3 years at Respondent's motel.He alsoswore without contradiction that he had at no time been arrested or questioned by thepolice for soliciting or for any other reason..Subsequent to his termination on May 16, Hopes visited the motel to ascertain howlong his "temporary" discharge would be, and also, in his capacity as union president88According to Hopes' undisputed testimony, which I credit, Hopes 'had previously ad-vised Davis from time to time of the common presence of women visitors.in male guests'rooms-"sometimes before we get a guest roomed and get his bags down 'he's on the tele-phone calling someone. I told him [Davis] all of that. . . . He [Davis] said he knowsthey gets. in there.He,says, 'We can't stop it.'He says, `There's nothing, we can doabout it.' "39Hopes had mistakenly first referred to Reed Thompson as Townsend. Reed Thompsonand Townsend are in business tokether locally as private investigators.40 It is undisputed that at no time, then or, thereafter, was Hopes' name mentioned.Hopes wore a number "1" insignia at the time.u I.e., Vasser Belcher, Respondent's night bellman on the 11 P.M. to ' a.m^ shift.43One of the principals of Respondent, referred to as an investment -broker. and.also in.connection with Jack Stevens; described as an owner of the motel and of the Union Life,Building.4The typed word "Captain" was changed in handprinting tq "Nlgq.`"Davis testifiedthat he did this at the "suggestion" of Hopes. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDand employees' representative, on union business to'collect union dues:He wastelephoned at home by Bynum and told that Davis did not want him coming to themotel.An exchange of telegrams followed (the. last on May 28, 3 days before theelection), barring Hopes from Respondent's premises at all times for all purposes.b.Respondent's versionReed W. Thompson 44 testified on Respondent's behalf that his private investigatingfirm had handled a number of matters for Respondent over the years.He indicated,somewhat vaguely, that the problem of prostitution at the motel had been discussed,with Davis and Sims "several different times," including "probably late February orearly March" 45 with a decision to defer any investigation until around the first weekof April at the end of the Hot Springs horserace season, but that-for some un-explained reason-he was unable to work on it until May 16,46 the day Hopes was ter-minated.Thompson testified that he handled the case with the assistance of his as-sociate Townsend and Earl Poe, whom he characterized as an "undercover agent."By prearrangement, Poe registered at the motel as "Darrell Jones" and took the roleof a decoy guest in action resulting in Hopes' entrapment and loss of job 47WhilePoe thus acted the part of a motel guest, Thompson and Townsend each establishedan automobile observation post on different sides of the motel, with radio intercom-munication.Thompson, while thus observing, was at times 150 feet distant from thefield or subject of observation.48Thus observing, he saw Jones register around 7 p.m.and Hopes take his bags,49 room him in room 37 and leave, shortly to returnwith a package which he had seen Hopes obtain in the lobby liquor store. Shortlyafter 9 o'clock,50 he saw Hopes enter the lobby, followed by Jones who, according tou He Identified himself as director, vice president, and stockholder of Special AgentInvestigators, Inc., of Little Rock, practicing attorney, and former FBI agent.45On cross-examination he testified that he discussed this matter with Davis prior toFebruary.Davis testified that although he discussed the procurement situation at themotelwith Thompson in February, the latter's firm was not engaged to look into theproblem until May, with the investigation to begin on "May 16. 1963."'eAs brought out by General Counsel on cross-examination, Hot Springs is '50 to 55amiles from Little Rock.All things considered, I cannot credit this witness' account orexplanation of the alleged postponement and delay In accomplishing the described "in-vestigation," which was supposedly so important to Respondent, and which, for reasonsdetailed below, I believe was deliberately aimed'at Hopes and deliberately timed for maxi-mum Impact on the election of May 31. As has been indicated, contrary to Thompson's:testimony, Davis explicitly testified that it was expressly agreed that the investigation.was to begin on "May 16, 1963."41On cross-examination, Thompson testified that his instructions to Poe (Jones) weremerely to "be on the alert, to obtain the number of the bellboy that roomed him, whoeverhe may be, and to more or less just make general conversation with him, see if he wouldmake any propositions or overtures, to order some whiskey, order some Cokes, order ice,and see if any of the boys that came to that room made any overtures, and that is whatMr. Poe did."The final phrase of Thompson's quoted testimony is not untypical of othereffortsby this witness to "deliver" a well-rounded testimonial product.Thompson, whoadmittedly was not there and who does not know what Poe did, and who (as analogouslyelsewhere in his testimony)in stating "that is what Mr.Poe did,"was expressing hisown point of view as distinguished from testifying to farts, was definitelywrong incharacterizing Poe's actions as carrying out Thompson's quoted instructions.As shownbelow, Poe, who was there and whose actions were being characterized by Thompson, ex-pressly conceded that it washe(Poe), and not Hopes, who kept bringing up the subjectof obtaining women.48On cross-examination he volunteered that he employed binoculars.11 It would seem that either Thompson's powers of observation were deficient, his instru-ments of observation inefficient, his recollection inaccurate, or Poe's testimony impure,since, although Thompson explicitly swore that he saw Hopes take Poe's "bags," Poe justas explicitly swore (a number of times) that Hopes took his "bag." Ordinarily muchwould not be made of discrepancy of this type, but perhaps it Is not unjustifiable to expecta higher standard of accuracy and consistency in the sworn testimony of paid professionalobservers, particularly when another man's job and reputation are at stake.60 Cross-examination elicited the further testimony fromThompsonthatsoon after Poewas roomed he left the motel and had dinner with his associates(Thompson and Towns-end), and was again Instructed to "see if any porter or bellboy made any passes or over-tures to him" and to light a cigarette in front of his room "if this thing developed, if abellboy should send a woman to his room." THE COACHMAN'S INNThompson, was engaged in conversation by Hopes; 51 and soon thereafter Thompson.and Townsend observed Jones return to his room, followed shortly by Hopes carry-ing what appeared to be a Coke bottle.According to Townsend, Hopes left in 10'minutes.Neither Thompson nor Townsend saw Hopes again until after 11 o'clock;.when Hopes came to room 37 at the direction of Davis as indicated below.Meanwhile, however, shortly after Hopes left room 37 around 9:15, according;to Townsend, Poe came out and lit a cigarette, and soon thereafter Townsend sawan automobile with a man and two women arrive and park, and one of the women-identified by him as Beverly Wilkerson-entered room 37.Thereupon, after signal-ing Thompson, Townsend was admitted by Poe to room 37, where he found Beverly-Wilkerson standing in the center of the room with only a towel around her.Thomp-son was admitted to the room 5 minutes later, and, according to his testimony, hefound Beverly Wilkerson and Poe clothed.According to Thompson, the parkedvehicle then left but almost immediately returned to the parking lot, and bellmanJesse Stuart (i.e., the other bellman on duty with Hopes that evening) was seen byThompson talking to the vehicle's occupants (Clarence Wilkerson and Mary JaneFisher); whereupon Thompson went to the car, identified himself as an investigator,and asked the occupants of the car, but not bellman Jesse Stuart, to accompany himto room 37. They readily complied.There ensued approximately 11/z hours ofdiscussion among these persons (i.e., Thompson, Townsend, Poe, Wilkerson, BeverlyWilkerson, and Fisher).According to Thompson's testimony, these discussions took.place in room 37, but according to Townsend's testimony some of the discussiontook place in the car outside.52Around 11 o'clock, Thompson telephoned Davis(who lives at the motel with Mrs. Davis) and told him to come. to the room with,Hopes.Hopes arrived in his street (off-duty) clothes.Thompson asked Hopes ifhe knew the women and Wilkerson.Hopes said he did not.Hopes denied solicit-ing or procuring the women.Hopes admitted rooming Jones.According toThompson, Hopes denied bringing whisky 53 and Cokes.According to Thompson'stestimony, Townsend took photographs of the Wilkersons, Mary Jane Fisher, andHopes; according to Townsend's testimony, he also took Poe's photograph, and,although Poe supposedly testified to all details of what took place in the room thatnight. he only mentioned photographs of Beverly Wilkerson and of Hopes.Neither of the Wilkersons or Fisher, or Poe, was asked to go to Davis' office; on-the contrary, according to Thompson, the Wilkersons and Fisher were expressly in-structed to "go on and go home."When, on the way to Davis' office, Hopes asked,"Why are you trying to do this to me," Thompson testified that he merely replied,"Hopes, I'm not trying to do anything.Whatever has happened you have done it-to yourself." 54In Davis' office, Hopes continued to protest his innocence.Afterreviewing the events of the evening, Thompson said to Davis that Hopes could be-charged with soliciting a female or pandering, and that the woman could be charged;whereupon, Hopes asked, "What must I do" or "What can I do?" 55 Thompsonsaid it seemed to him that Hopes had about three alternatives-to resign, to "face acharge in court and be tried," or to be fired.Then Hopes said that since he did notwant publicity for himself, the motel, or Jones, the "best thing" would be to resign.55'51Poe's version of this was that after Hopes merely greeted him, "Hello,Sir." it was-he (Poe) who engaged Hopes in conversation, which he (Poe) again steered around to thesubject of "entertainment," "dancing," and, finally, a "private party in my room."51This isanother instance of inconsistent testimony betwen two paid professional ob-servers.Although Thompson testified that Mary Jane Fisher and Beverly Wilkerson-were interrogatedand signed statements obtained from them in room 37, according to.Townsend'stestimony he (Townsend) took Clarence and Beverly Wilkerson outside to thecar and took the statement from her in the car and not in theroom.By way of further-discrepancy between the testimony of these paid professional observers, Townsend's testi-mony indicates that he, too, went out to invite Wilkerson and Fisher to room 37.szThompson impressed me as later equivocating on this.Although at first Thompsonvolunteered with positiveassurancethat he had asked Hopes if he got whisky for Jones,Thompson almost immediately, on his own direct examination, appeared to becomeevasiveand unresponsive on this, finallyindicatingthatas he "recall[ed]" he asked Hopeswhether he brought whisky.64 Thompson later testified that he did not "remember" whether J. R. Stevens'name wasmentioned.'55 It is tobe noted that such a remark by Hopes. would have been fully consistent ^withhis undisputedcontinuedprotestationsof innocence.56 See footnote 55,supra. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Thompson, Hopes then asked Davis whether he could keep his job orwhether Davis would help him get a job if he resigned, and Davis replied thatalthough he could not keep his job because "We've had this before with you andwe just can't tolerate that any longer," 57 he would nevertheless "be glad to tell any-body that you're a good bellman."Townsend then walked in and was told byThompson that "Solomon has decided that he wants to tender a resignation."Town-send thereupon drafted and typed up a resignation document for Hopesto sign 58At no time, according to Respondent's witnesses, was the word "temporary"' men-tioned in Davis' office.Hopes signed the document, stating that "that was the bestthing for him to do, or the only thing he could do, and that was the best way out." 59Thompson,Townsend,and Davis witnessed Hopes' signature.Itwas consistentlytestified by Respondent's witnesses that at no time did Hopes in any way admit anyconnection with or knowledge of any of the persons in room 37 except guest Jones.Thompson also testified that he could not recall whether, during the scene in Davis'office,mention was made of discharging Jesse Stuart; the bellman he saw talkingto the Wilkersons and who was not questioned; and Respondent conceded he had:not been discharged.Thompson further testified that he had observed and reportedto Davis acts of procurement involving other bellboys at the motel prior to May 16;that to his knowledge the "investigation" of prostitution at the motel was limited tothe evening and incident of May 16, except possibly 2 or 3 days prior to the hearingherein.He testified that although it is the usual practice for himself and his associ-ates to dictate statements as to their surveillance observations in an investigation,this practice was omitted in this case.60Thompson at first insistently denied that hisattention had in any way been focused on Hopes by Respondent in their discussionsprior toMay 16; or, indeed, that Hopes' name had even been mentioned byRespondents'Earl A. Poe, who enacted the role of decoy guest Jones in the described episodeof May 16, testified that he has been a part-time employee of the Thompson-Townsendfirm for 4 years.He said that after Hopes had roomed him and at his requestbrought him whisky and appurtenances, he had dinner with his investigative associ-ates or employers, returning to the motel around 8:45.He then loitered around thelobby and, when Hopes appeared and said hello, Poe engaged Hopes in conversation,67There is no credible evidence of any prior experience of this type by Respondent withHopes, other than the October 1962 episode described above, In which Hopes was vin-dicated and restored to his job.58 According to Townsend's testimony,before he typed up the resignation he said toHopes,"Mr.Hopes,is it truethatyou want to resign?"He later changed this to,"Solomon, do you want to resign?" According to him,Hopes said,"Yes, I do,"where-upon Townsend further inquired,"Well,shall I draw up the resignation,"whereuponHopes replied(inwhat for him, as observed by me, may have been uncharacteristicidiom),"If you will."69 See footnote 55,supra.0In an unrelated connection,Respondent attempted to introduce into evidence a gen-eral report of investigation dated May 20, 1963, of Thompson's agency'to Respondent.General Counsel's objection to the admission in evidence thereof was sustained by theTrial Examiner.Among other things, the contents of that document are purely hearsay,self-serving,and conclusionary.Although Respondent'scounsel indicated it was beingoffered to establish that the employer acted upon the basis thereof,and not through unionanimus,in discharging Hopes, it would in any event not be the document,but prooffrom Respondent which would establish such a contention if material;and, furthermore,since the document is dated May 20, 4 days after Hopes was discharged,it is difficult toperceive how Respondent's discharge of Hopes could have been based on that report. If,on the other hand,Respondent's discharge of Hopes was based on what the investigatorstold Respondent,that was provable through the investigators'own testimony,subject tothe usual safeguards and tests of oral testimony.61This appeared to me to be most unlikely,and I did not credit it,particularly in viewof Respondent's alleged prior experience with Hopes,resulting in his discharge and thethen recent arbitration award against Respondent in December 1962.(My disbelief wasenhanced by Mrs. Davis'testimony on this subject,detailed below.)Since it was In-conceivable to me that Respondent would not have discussed this with an investigator Itwas hiring for this purpose,I pursued the subject with Thompson who, after some equivo-cation and irresponsiveness,wound up by swearing he did not"recall"whether Davismentioned it to him. I do not believe Thompson did not recall this, and have taken this,among other things,into consideration in assessing the weight of his testimony in otherrespects. THE COACHMAN'S INN297gradually working his way around to the subject of "what would be possible, whatdid Little Rock have to offer in the way of entertainment."When Hopes asked,."What kind of entertainment," Poe said, "Well, possibly a mixed drink over the barand some dancing."Poe's testimony continued: "He [Hopes] mentioned the Brown,Jug, and also, I believe, the Officers Club on Main Street. I then advised him that Iwas without a car and it would take quite a while to walk that distance and I was.rather tired.I asked him would it be possible to have my own private party in myroom.He looked at me and said, `That might be arranged.' I said, `Are you sure,'and he said, `Yes.' I then asked him if a working man could afford it, and he said,`Yes, I don't think it's too steep.'I said, `Well, I have to return to my room, makea phone call, and I'll call you in about 10 minutes.' I then left him and returned to,my room."After completing his telephone call from his room, he called for Hopes.to bring hirrn a Coke, and, when Hopes arrived, according to Poe: "He gave me theahead and finish the discussion and get the show on the road.' I said, `Approximatelyhow long will this take,' and he said, `Not long.' I said, `15 minutes?'He said,`15 minutes probably.' I said, `Fine.' "According to Poe, in response to a questionby him, Hopes indicated the price would be between Poe and the girl, but mentioned$20, and Hopes then dialed several numbers from the telephone instrument in Poe'sroom, finally speaking on that instrument briefly but inaudibly, indicating "15 min-utes" while shaking his head at Poe (who nodded), hanging up the' instrument andleaving after indicating to Poe that he (Hopes) would "see the girl afterwards.Havefun." 62According to Poe, about 20 or 25 minutes later there was a knock on thedoor and he admitted Beverly Wilkerson; and, after preliminary financial negotiationshad resulted in a meeting of the minds, the woman began to undress in the bathroom,and while she was still in the bathroom Townsend knocked on the door and Poeopened it, permitting him to enter, and the woman then returned to the bathroom andgot dressed.63Poe did not testify with regard to what happened thereafter, otherthan to indicate that just before Hopes left at the end of the quesioning after 11o'clock, he and Hopes were alone momentarily, and that he said to Hopes, "Whatelse could I do.There's no use lying about it," at which Hopes shrugged, smiled,and said, "Don't worry.They can't prove a thing." 64The. following colloquy occurred during the testimony of Poe:TRIAL. EXAMINER:Would it be correct to say that it was you rather than Hopeswho was the one who kept bringing up or coming back to the matter pertainingto women? Did you 'ask him, or was he the one to volunteer the information toyou about women being available?The WITNESS [Poe] : I did not use the term "Women." I said would it bepossible to have a private party in my own room, and I let it rest. I let himdraw his own inference.'TRIAL. EXAMINER:When you used the expression, "Private party," did youmean a party attended by yourself?The WITNESS: I wanted him to know that I wanted a party. It was up tohim to decide just what that party might be.A-'TRIAL. EXAMINER: Since you used the expression, what is the meaning youwere prepared to have him accept, shall we say?Did you mean a party ofyourself, a party with a man or men or did you mean a party with a woman?The WITNESS: I say again, when I made that statement lassumed he knewwhat I was talking about.68Hopescategoricallydenied the incident, including the telephone call or calls.He ad-mitted bringing Poe the soft drink.'3 It will be recalled that Townsend testified that when he entered the room the woman,was standing in the center of the room with only a towel aroundher.Why,under thecircumstances,with the security of a bathroom,an illicit visitor would want to come outinto the center of the main room to permit viewing and access by an Intruder, is notapparent.84Hopes denied saying this.AlthoughI credit Hopes,even the making of such a state--ment would be consistent with assurance based upon innocence of wrongdoing.Poe fur-ther testified that before he took the witness stand at the hearing he was accosted byYeargan,who toldhim In essence that he regretted Poe's involvement and that the testi-mony would show he was drunk at the time and signed a statement'because he was toldhe would be booked at the police station.d 298DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER:Well, what were you talking about?The WITNESS: I was thinking women, but I didn't talk about women.65Thompson additionally testified that in April 1963, while he was in the motellobby on other business, Hopes approached him and asked "if there was anythinghe could do for me. I told him no . . . . He asked me if I wanted any femalecompany .... I told him no."66Hesaid he reported this to Davis, who askedto be kept informed.Davis had little to add to the foregoing testimony, insofar as he figured in the in-cidents described. He did, however, testify that early in April, at his usual monthlymeeting inhis office with the motel bellmen (i.e., Bell Captain Bynum, Hopes,Stuart,Albright, and Gilliard), the subject of bellmen calling women in for guestswas mentioned by him, as it had been before; that he had heard rumors ,for 3 ormore years that bellmen were "doing it periodically; not bad"; that it is a well-known(but undesirable) practice in the hotel-motel industry for bellmen to accommodatemale guests seeking female companionship; and that between 1960 and 1963, otherthan for the October 1962 discharge of Hopes and Bynum resulting in .the arbitra-tion determination that the discharge was unjustified, no employee had been dis-charged for participating in this practice 67He confirmed the fact that Hopes hasat all times consistently denied involvement of any kind in the described incident ofMay 16 for which he was discharged, or knowledge of the visitors to the room,whom Davis said Thompson described as "known prostitute[s]" and (of ClarenceWilkerson, the man who accompanied the women) "just out of the penitentiary."He testified that Thompson stated in room 37 that night that "These girls said thatbellboy No. 1 called them,"68Hopes'name not being mentioned.Davis provideda slightly different cast than that given by Thompson to the events which occurredin his office on the night of May 16 following the confrontation in room 37, atwhich Hopes was neither identified nor implicated nor accused by anybody otherthan Thompson.According to Davis' version, it was stated by Thompson, "Well,we've got three alternatives, three different things we can do.We can prosecuteHones.69We can fire Hopes, or we can let him resign."Davis replied that theyhad "no desire to prosecute him" since it would result in bad publicity for the motelas well as "for Hopes." 70 Thereupon, Thompson said, "I suggest that Hopes resign,"whereupon, Hopes said, "I will do that if you will help me get a job," to whichDavis responded, "Well, I'll go as far as to tell them that you are a good bellman." 71Davis testified that notwithstanding the wording of the resignation document pre-pared for Hopes' signature, he could not recall Hopes' saying that he did not wishto work at The Coachman's Inn any more.cs Since It is clear from the record, according to Poe's own testimony, as well as thatof Hopes which I credit, that it was Poe and not Hopes who kept bringing up or steeringthe conversation around to the subject of women and the possibility of getting a womaninto Poe's room, I have given consideration to what I regarded as Poe's lack of candorand forthrightnesn the quoted colloquy, in assessing the weight to be accorded to,otherportions of his to,mony in relation to his contradictions of Hopes' testimony.aeHopes unequivocally and categorically denied this.. All things considered, includingthe serious nature of the alleged acts, the inherent improbabilities of such a story, de-meanor comparisons, and the entirerecord,I do not creditsomuch ofthis portion ofThompson's testimony as deals with female company, although I have no difficulty in be-lieving that Hopes may well have asked him merely "if there was anything he could do forme"-a perfectly innocent, not implausible, and natural remark for a bellman to make(and soon forget) in the regular and efficient discharge of his duties, to a lobby loiterer.07He said two were discharged in 1960 for this reason.681t Is observed that according to Davis even this statement came from Thompson andnot from either of the women.Hopes categorically swore, and I believe him, that at notime in his presence did either of the women state. that he had called them to the motel.Although the women were present at the hearing pursuant to subpenas issued to Respond-ent at request of its counsel, they were not called to testify."Davis first testified that Thompsonsaid,"We can prosecute them," but he at oncecorrected this to "prosecute Hopes."701 have difficulty in believing Respondent was concerned about publicity "for Hopes."71The rhetorical query might be appropriate whether, if Davis considered Hopes' allegedact to be so serio".s as to merit summary discharge after 3,years off service, and thereforeapparently inconsistent with satisfactory performance of the job of bellman, how thencould Davis be willing to recommend him as a "good bellman"? THE COACHMAN'S INN299Mrs. Beth Davis,. wife of Motel Manager Davis and employed at the motel as"sort of an assistant manager," testified that around 8 p.m. on May 16, she and.Davis retired to their apartment in the motel; that as a rule they watch television,but on this evening, although she knew of nothing unusual going on in the motel,she commenced "monitoring" each "station" (i.e., linenroom, kitchen, bellstand,etc.) in the motel, continuing this activity from about8 or 8:30 to 10 or 10:30,by means of a bedside "monitoring" device maintained by them in their bedroom,-enabling them to overhear what is spoken on the telephone at the particular motel"station" being monitored.She testified that Davis also "monitored" that night.72.She later revisedhertestimony in important respects.Contrary to her earlier testi-mony, she later swore that Davis did not "monitor" that night, but only she. She:also said, later, that she (as well as Davis) spent manyeveningseavesdropping via.the "monitor" system, and that she ordinarily did this every evening. It will be:recalled that Poe (Jones), the decoy guest, had indicated that Hopes made the:alleged assignation arrangements from the telephone instrument in Poe's room 37.Mrs. Davis indicated in her testimony that while she was in bed "monitoring," sheoverheard 73 assumed assignation arrangements being made by Hopes over thetelephone from the motelbellstand.74Although according to her testimony she"monitored" 2 or 2V2 hours that evening, she insisted she could not recall anythingelse sheoverheard.Although Mrs. Davis swore unequivocally on direct examina-tion that she knew of nothing unusual going on at the motel that evening, on cross-,examination her testimony on this subject was nothing less than a mass ofinconsist-encies and evasions, until at length she flatly contradicted her testimony on directexaminationand testified that at the time she started to "monitor" that evening sheknew there were investigators at the motel; that these investigators were there for-the purpose of "catch[ing] whatever bellboy that was on duty that was calling thegirls"; that she was "sure" that the names of Hopes and Stuart had been given tothe investigators as the persons Respondent suspected; and that her husband, MotelManager Davis, had directed the attention of the investigators toward Stuart orHopes or both of them 75Mrs. Davis also testified that she and Davis had known72This was contradicted by Davis, who testified he did not "monitor" that night.78General Counsel's motion, upon which decision was reserved at the hearing, to strike-out all of Mrs. Davis' testimony relating to this telephone call, upon the specified, limitedground of lack of proper foundation therefor by reason of insufficient voice identification,is denied.In his brief submitted subsequent to the hearing, General Counsel for the first time raisedthe contention that Mrs. Davis' testimony relative to what she allegedly overheardviathe"'monitoring" device was inadmissible under the provisions of the Communications Act.Although some question may exist as to whether the mode; manner, and circumstances ofMrs. Davis' actions constituted activity proscribed by the Commun+,"tions Act of 1934(48 Stat. 1103, 47 U.S.C. sec. 605), even if it did proper objection was not voiced by'General Counsel at any time during her testimony or during the hearing, and no motionwas made for its suppression. Since for reasons of veracity I do not credit Mrs. Davis'testimony dealing with her alleged "monitoring" of what was at best egfilvocal and ambigu-ous telephone language involving questionable identification of one voice (Hopes) and a.wholly unidentified other voice, it is unnecessary to reach or pass upon the question ofwhether her activity was or was not in violation of the Communications Act of 1934; nor-uponthe question of whether, if it was in violation of that statute, the failure of counsel-toobject, upon that ground, to the admission of testimony based thereon, or to move to-suppress,was or was not fatal to his raising of the issue of the possible statutory bar-for the first time subsequent to the hearing.7* Inasmuch as Mrs. Davis swore she kept switching her "monitoring" activities from-station to station that evening, and her account of the assumed assignation arrangements-she says she overheard being made by a voice she thought was that of Hopes involvedonly about three tense sentences ("I have something working. I will have to call you`back," followed by an unidentified female voice saying she would be at or come to The'Coachman's), Mrs. Davis' testimony that she overheard these brief words at just exactlythe "right" time, in the course of listening to all of the other stations and switching.around, appears to be dependent upon assumption of an extraordinarily high degree ofcoincidence.Hopes denied making such a call, and I believe him.71As thus revised by her, -Mrs. Davis' testimony was not only, inconsistent with herearliertestimony, but contradicted that of Thompson and Davis. I credit Mrs. Davis'revised testimony that Hopes' name was furnished to the investigators as a prime suspectand that -he was at least a prime target of the events planned for that evening. 300DECISIONS OF,NATIONAL LABOR RELATIONS BOARDsince at least November 1962 when the "monitoring"system was installed, thatwomen were being procured for motel guests; that they had overheard Stuart aswell as Hopes make calls from the bellstand for that purpose;76 that at no timewas anything done with regard to Stuart,other than to speak to him about it, andthat he was never fired and is still employed at the motel;and that bellman VasserBelcher(the "Vassy" allegedly identified by the women in room 37 as the bellmanthey knew)is likewise still working there.Also called as a witness by Respondent was Jesse Stuart,bellman on duty withHopes,on the night of May 16, who after some memory jogging testified that afterascertaining from him that night that"the No.1bellman"was occupied,the driverof a car asked to be directed to room 37 and to see if anyone or "No. 1" wasaround there.By the time Stuart looked and saw that there were several men in thatroom, the driver had moved the vehicle;and, while Stuart was talking to the driver,two men emerged from room 37 and approached them, one displaying a badge andstarting to talk to the driver,the other merely asking Stuart his name and nothingelse and then turning away,Stuart thereupon returning to the bellstand.77Fred Albright was also called as Respondent'switness.Fired by Davis a day ortwo prior to his appearance to testify at the hearing,Albright,formerly a bellman atthe motel, and a somewhat itinerant worker with many jobs, many children, andresiding at his in-laws, testified that at some unremembered time between Christmasand Easter Hopes gave him the telephone number of a woman, whom Albright char-acterized as a "call girl," but that he never called the number.78He also said thaton a distant and unremembered date he received$4 from Hopes in connection withprostitution.He testified that he was summarily fired by Davis, in the presence ofRespondent's counsel herein,for soliciting girls in violation of the motel's rules andregulations,and that he executed a written statement,79 after being told that "if [he]would explain that [he] was guilty of it [he] would be helping[himself]," this ex-planation having been made to him by Townsend,whom he characterized as "one ofthe arresting officers."He freely admitted that he solicited prostitutes at the motel,but allegedly could not remember the name of even one; and stated that in his con-fessed procurement activities he considered he was doing"both...right and wrong,"later qualifying this so as to admit that his actions were not consistent with honest,upright, moral conduct.Hopes unequivocally denied furnishing any telephone num-ber or giving money to Albright as testified by the latter.After closely observingAlbright's appearance,deportment,and demeanor while he testified, and comparingitwith that of Hopes, I find it impossible for me to credit Albright,who impressedme poorly, in preference to Hopes, and I therefore reject Albright's testimony inrelation to Hopes.Except for the private investigators,none of the visitors(Clarence and BeverlyWilkerson and Mary Jane Fisher)to room 37 on the evening of May 16 was pro-duced as a witness at the hearing,although apparently all were present throughout thehearing pursuant to subpenas served upon them at the instance of Respondent'scounsel.In view of returns on these subpenas issued at Respondent's request, di-rected to Beverly and Clarence Wilkerson and Mary Jane Fisher, the Trial Examinerinquired of Respondent's counsel,upon his announcement that Respondent rested,whether Respondent intended to call these subpenaed witnesses.Respondent's,counsel replied, "They were so unreliable we could not afford to produce them."79Mrs.Davis testified that in connection with her husband'sknowledge of this practicesince November 1962,they both knew from the "monitoring"that"Hopes would be callingfor hours until he could find a girl."I do not credit this grave general accusation, madewith such sweeping facility and lacking any factual detail or support.77 Since Stuart was unable to identify Wilkerson,General Counsel moved to strike outall of his testimony,and the Trial Examiner reserved decision thereon.The motion isnow denied,with an automatic exception to General Counsel.Although Stuart's testi-mony is to a degree corroborative of undisputed,though perhaps not material or particu-larly significant,portions of that of Thompson and Townsend,it is not inconsistent withthat of Hopes.78Afterward,he said he never obtained any answer when he dialed it.The alleged"call girl,"referred to by him as"Zella,"was neither of the women involved in theMay 16 episode nor is the telephone number theirs.79 It is observed that Respondent did not avail itself of this effective type of dischargeprocedure in the case of Hopes, whom it now pictures as having conducted open andnotorious procurement operations at its motel,to the extent even of approaching andsoliciting a lobby loiterer(Thompson in April) ;but, instead,elected or was constrainedto concot an artificial entrapment situation in order to produce "proof"against Hopes tobring about his discharge. THE COACHMAN'S INN301Ihave already indicated my rejection of the testimony of Albright, with myreasons therefor, and the fact that Stuart's testimony contributed little if anythingof value in the resolution of the issues presented. I have also made passing com-ments on the testimonial qualities of other witnesses in relation to the Hopes' dis-charge; and these will be supplemented with my general observations and overallevaluation of demeanor.I found Thompson to be a witness who appeared eager to testify against Hopesin assistance of contentions which would support the validity of his discharge.Hisgeneral pattern of testimony was punctuated by unresponsiveness, hedging, anticipat-ing, or turning and expanding the direction of Respondent's counsel's questioning ondirect examination, adroitly "curing" objectionable questions, and answering ques-tions before objections could be ruled upon or interposed (although he is himselfan attorney).At one point he concerned himself about what the Trial Examinerhad in his "notes."Attempts to have him state what he said and heard, rather thancontinually to characterize statements and draw his own conclusions based upon hisown opinions and assumptions, were well nigh futile.My evaluation of this witness'testimony is of necessity made within this basic frame of reference which he himselfprovided.Within that frame, I have also taken into consideration, as I alwaysmust, alleged lapses of recollections, inconsistencies, and contradictions betweenhis testimony and that of his associates, Townsend and Poe, considering in thescales, as I have already mentioned, the fact that they present themselves to bejudged as paid expert professional observers. Insofar as Mrs. Davis is concerned,the fluctuating nature of her testimonial productions and her serious self-contradic-tions set the timbre of the basic note characterizing her testimony.Davis' contribu-tions in the way of testimony were slight, and have been and will hereafter be com-mented upon. In my assessment of his testimony, as that of Hopes, I have of coursegiven careful consideration to the factor of interest arising from identification oridentity with parties.I observed Hopes with meticulous care throughout the hearing. In addition toweighing such undisputed facts as his unblemished record, his stable employments, hischurch activity, his standing with his fellow-employees, the efficiency of his job per-formance with Respondent as attested to by Davis and Vance Thompson, the serious-ness of the offense of which he was charged, and the manner in which the allegedevidence thereof was obtained, I listened to and watched him with unflagging atten-tion as he testified.Iwas left persuaded that he was testifying essentially truthfully.In resolving credibility issues in Hopes' favor, I have also endeavored to weighin the scales of my mind's eye the manifold factors and elements present in this casein unusual degree and confusing array. It may be appropriate to mention some ofthese, so as to provide greater dimension to the basis for the fact-finding I havemade with regard to the Hopes episode. I have, for example, taken into account thefact that Respondent was dedicated to the objective of dislodging the Union from itsmotel; the fact that a "decertification" petition had been filed by the assistant to itsauditor-assistant motel manager; the fact that the motel management and its satel-lite personnel were openly and avowedly campaigning to defeat the Union in theelection of May 31; the background of violations of the organizational rights of itsemployees, as herein detailed and found; the previous attempt to fire Hopes on thesame ground, which did not succeed but backfired at Respondent, and Respondent'sripostethereto; the fact that Respondent was fully aware of the alleged practicecomplained of, allegedly on the part of Hopes as well as other bellmen, but, althoughit insists on the seriousness thereof, withheld action to stop it until May 16, 2 weeksbefore the critical election; 80 the fact that although Respondent admittedly knewand had and has evidence of such alleged activity on the part of bellmen other thanHopes, it was Hopes, president of the Union, who was singled out as a target fordischarge; 81 the fact that Hopes has concededly at all times denied any and allinvolvement in the episode of May 16; the fact that none of the active participantsin that episode has ever identified Hopes or indicated that he was involved, althoughthey did not hesitate to name another bellman ("Vassy") who has never been ques-tioned but, on the contrary, is still working at the motel; the fact that bellman Stuart,notwithstanding the evidence presented, has not been questioned and is still work-ing at the motel; the fact that Hopes, in effect accused of serious crime, has neverbeen formally charged, tried, or convicted by due process of any court of law, andhas been given no opportunity to defend himself against such accusation in accordance80Cf.N.L.R.B. v. Arcade-Sunshine Co., Inc.,118 F. 2d 49 (C.A.D.C.), cert. denied 313U.S. 567.ei Cf.N.L.R.B. v. Monumental Life Insurance Company,162 F. 2d 340 (C.A. 6);N.L.R.B.v.Continental Pipe LineCo., 161 F. 2d 302 (C.A. 5). 302DECISIONSOF NATIONALLABOR RELATIONS BOARDwith accepted legal standards and safeguards, but instead has only been accused andpronounced "guilty" by a paid private investigator based upon his own alleged con-clusions; the unlikelihood, particularly in view of his recent experience of having,been discharged by Respondent for the same alleged reason, that Hopes would maketelephone calls over the motel's own telephone system, rather than to employ the,obvious and simple expedient of telephoning from one of the coin telephone instru-ments in the motel, if he really were involved as claimed; Respondent's frame ofmind on the subject of Hopes, as evidenced by its assistant manager's statement (in:the presence of Manager Davis) to Brown, as testified to by the latter without con-tradiction-"George [Brown] is just about as hard to keep pleased with getting raises.as Hopes is to keep dead"; Respondent's willingness, notwithstanding the circum-stances of Hopes' discharge, to give him a good reference as a bellman; 82 and Re-spondent's unconditional and absolute barring of Hopes, union president and desig-nated employees' representative, from its premises 83 for any purpose at any time 84If in fact, as Respondent urges but has not established by credible evidence, itwas really concerned over a serious immorality situation at its motel, it would seemthat it would have taken effective, undelayed measures to stamp it out instead ofdeliberately postponing any action until 2 weeks before the Board-conducted "de-certification" election in anticipation of which it was admitted taking an active handin attempting to unseat the incumbent Union headed by Hopes. Furthermore, if itwas really convinced, or even only suspicious, that Hopes was involved-particu-larly if Hopes' procurement activities were as unconcealed and notorious -as Re-spondent would now have it believed, to the extent that (as testified by Thompson)Hopes even accosted a lobby loiterer (Thompson) and openly offered to procure awoman for him-it would seem that Respondent and its knowledgeable investigatorswould have had no difficulty in obtaining direct, clear, and convincing evidencethereof by establishing routine surveillance' over Hopes' movements and activities.visa-vis actual guests and lobby occupants, instead of contriving a single allegedinstance of induced, manufactured, purchased entrapment evidence.Hopes' testimony that he several times reported to Respondent his observations.of the immorality situation at the motel is uncontradicted.Davis went further,testifying that procurement by bellmen at hotels and motels is fairly common inthat industry.There is no claim .or even suggestion by Respondent that (asidefrom the late 1962 episode in which Hopes was exonerated) it in any way intimatedto Hopes that it suspected he might be involved, or that implicated employees wouldbe dealt with summarily, severely, or indeed at all.Even aside from my credibility resolutions in favor of Hopes, it is impossible toescape the purpose of the retainer and precise timing for May 16 of the work ofthe investigators, to have been not discovery but entrapment. Poe's testimony estab-lishes that it was he and not Hopes who kept steering the conversation around tothe subject of arrangements for women.Acceptance of the product resulting froman entrapment scheme may justifiably be tempered by commonsense caution beforetreating as established fact that which a person has already made up his mind tobefore the event which he himself brings about.ezCf.N.L.R.B. v. Abrasive Salvage Company, Inc.,285 F.2d 552, 555(C.A. 7).es "Inview of the active and energetic anti-union campaign conducted by management,the Board properlyfoundthat the discharges werebut part of a design to eliminate theunion,made because the employees were members of a union and active therein.Aspreviously stated, the entire course of conduct must be takeninto consideration whenstudying the propriety of the discharges, and therefore the contention that events sub-sequent to some discharges cannot be considered In connection therewith must be over-ruled."N.L.R.B. v. Vail Manufacturing Company,158 P. 2d 664, 660 (C.A. 7), cert.denied 331U.S. 8358'Respondent argues that to resolve credibility in Hopes' favor would require rejectionof the testimony of six of Respondent's witnesses, including two lawyers.This is notreally so.Although Respondent outnumbered Hopes in witnesses, careful analysis of thetestimony of Respondent's witnesses yield surprisingly few solid material facts as dis-tinguished from a good deal of immaterial, tangential, inconsistent, equivocal, or con-clusionary Interlarding.And, if cases were to be determined by the number of witnesseson each side, human triers of fact could be dispensed with in favor of mechanical count-ing devices.Since "none of the rejected evidence had this quality of inherent veracityand none of the credited evidence carried the mark of obvious falsehood" (SardisLuggage Company v. N.L.R.B.,234 F. 2d 190, 193 (C.A. 5)), the result is unaffected bythe circumstance that the discriminatee's testimony was "flatly contradicted by the testi-mony of [company]witnesses in the ratio of nearly four to one."(N.L.R.B.v.PoultryEnterprises,Inc.,207 F. 2d 522, 524(C.A. 5).) THE COACHMA1 'S INN303In Federal courts and other jurisdiction 85 entrapment is an absolute defense tocrime (on the theory that, absent the entrapment there is no proof of the crime;nor, indeed, that the crime would have been committedat all 86).And in civilmatters, it could, for example, hardly be urged that a person who induces anotherparty to a contract to breach it or who persuades another to commit a tort, canthen make the other respond in damages to him flowing therefrom. But apart andaside from this and even if it be that entrapment does not mandate casting asideits end product in a proceeding such as this, entrapment evidence simply is not ofthe same calibre as other evidence and is therefore not entitled to the same weight 87The Supreme Court has characterized entrapment as the "manufacturing of crime." 88Entrapment evidence is thuscreatedevidence of something which might never havehappened, as distinguished fromobtainedevidence of something which happened.Entrapment evidence pervades and infects the rubric and contaminates the case.Perhaps particularly in labor relations cases, evidence obtained through the manu-facturing technique of entrapment should be viewed with a high degree of suspicion,sinceit is a technique singularly suited to accomplishment of unfair discriminatorypractices in the discharge of employees in violation of the Act under the color ofapparent, but actually perpetrated, justification.This may be especially true whenactive participants in the entrapment scheme are persons, like prostitutes or othercriminals, of easy virtue and accessibility for monetary considerations.Even inthose instances where actual crime or misdeed has occurred among several employeesand the employer is unable to determine who is the culprit, it does not follow that theparticular employee who has been induced into committing such an offense by apersuasive decoy and thus entrapped, is the employee who was the perpetrator ofthe actual (as distinguished from the manufactured) misdeed which occurred priorto the employer's utilization of the aggressive decoy.Suspect evidence gainedthrough entrapment does not become free from suspicion merely because of thefact that offenses were in fact committed in the past by one or more of severalunidentified employees, without evidence linking the entrapped employee with theprevious offenses.Herein there was no such evidence, except a prior discharge ofthe employee upon the same basis. Since, however, that prior discharge resultedin a formal determination in which the discharge was found to be unjustified andthe employee ordered to be reinstated with backpay, the evidence of the prior dis-charge is no evidence at all.Respondent makes much of Hopes' "resignation," treating the document he signedas in the nature of a formal surrender or release of his rights. It is no such thing.The circumstances of his signature thereto have been described, including my belief ofthe truth of his explanations.Far from being a surrender of his rights, execution ofsuch a document, or "resignation," under pressure and scare may itself be evidenceof coercion in violation of the Act.89 "Resignation" so induced is treated for legalpurposes the same as an actual discharge, although it is sometimes referred to as a85 "InSorrells v. United States,287 U.S.435, this Court firmly'recognized the defenseof entrapment in the federal courts.Theintervening years have in no way detractedfrom the principles underlying that decision."Warren, C.J.,inShermanv.United States,356 U.S. 369, 372. See alsoNeill v. United States,225 F. 2d 174, 177 (C.A.8) ; Butts v.United States,273 F. 2d 35, 38 (8th Cir.) ;Riddle v. State,373 P. 2d 832, 841 (Okla.)Jones v. State,101 Ga. App. 851, 115 S.P. 2d 576, 584-585.sa "Human nature is frail enough at best,and requires no encouragement in wrong-doing.If we cannot assist another, and prevent him from committing crime, we shouldat least abstain from any active efforts in the way of leading him into temptation."Saunders v. People,38 Mich. 218, 222.81 "The fact that a detective thus employed [by a party] seeks to establish by his ownevidence facts upon which a decree of divorce is sought prompts the courts to look uponsuch evidence with suspicion, and calls for the exercise of the judicial conscience as tothe weight to be given to the same . . . this court has justified justices and jurors inlooking withsuspicionupon the evidence of prostitutes and detectives on different occa-sions . .Yatesv.Yates,211 N.Y. 163, 171, 172, 105 N.E. 195. See alsoMeisner v.Meisner,29N.Y.S. 2d 342, 345, affd. 264 App. Div. 758, 35 N.Y.S. 2d 712, leave to appealdenied264 App. Div. 853, 36 N.Y.S. 2d 185.88 Sherman v. United States,356 U.S. 369, 372.89Cf.N.L.R.B. v. Morrison Cafeteria Company of Little Rock, Inc.,311 F. 2d 534(CA. 8) ;N.L.R.B. v. Same-GlassmanShoeCorporation,201 F`2d 238, 242-243(C.A. 1)N.L.R.B.v.East Texas Motor Freight Lines,140 F.2d 404,405 (C.A. 5). :304DECISIONS OF NATIOI^_AL LABOR RELATIONS BOARD"constructive discharge." 90Hopes had only recently been reinstated to his jobfollowing an unsuccessful attempt by Respondent to discharge him for the samereason, which arbitrators had found to be unjustifiable.As union president andspearhead of the legally protected organizational activities of the employees in themotel, he was a prime target for Respondent's animosity and hostility, particularlyduring the rising tempo of its campaign to dislodge the Union in the upcoming elec-tion of May 31.91Hopes, who did not impress me as naive but rather as a matureand seasoned veteran of the hotel-motel trade, undoubtedly realized this.Underthese circumstances, it is not likely that he would have compromised the Union's elec-tion chances and jeopardized his own personal security by committing crime care-lessly, openly, and notoriously, and even placing evidence thereof in the hands of astranger by telephoning in the stranger's presence from a potentially monitored oreavesdropped motel room telephone, instead of utilizing the privacy of a coin instru-ment.Based upon the closest scrutiny of his testimonial behaviorisms at the hearing,I am fully convinced and credit his explanation that his written "resignation" formallywitnessed by three persons was indeed coerced as he described, and that he put hissignature to it only out of pressure and fear of intolerable alternative consequencesto him, his family, and his church.Hopes convincingly explained his motivationleading to his action, in testifying that, when faced with being "book[ed] ... on afelony charge," "You have never been a colored fellow, have you, down in jail?"and "I've never been down there. I've always tried to obey the law and stay outof the way of the law, but I've heard how they treat people down there in jail, andthat is why after they kept telling me that they would carry me to jail or makepublicity-I didn't want either one of those things," and "You understand how itiswith a poor colored fellow and a man that's got a million dollars.Maybe youcan understand what I was afraid of." I believe that Hopes' account of the circum-stances attending the preparation and signing of the "resignation" is the more in-herently probable.Particularly after observing Hopes with care during his lengthytestimony (on direct and cross-examination and rebuttal), I have no hesitancy inbelieving and finding, as I do, that his signing of the "resignation" was coerced andof no legal effect.I also cannot escape the impression that Respondent's argument that it preferredHopes' resignation (which it, not Hopes, suggested) to the alternative of publicityfor the motel, is being overplayed.Davis' subsequent report of the incident tothe. Federal authorities, as testified to by him, appears to negate Respondent's con-tention that it desired Hopes' resignation and not his prosecution, and there is noindication that it was attended with any publicity at all. I believe it far more likelythat Respondent's true interest and motive was not, as it claims, to avoid publicity, butrather to obtain in hand a written "resignation" by Hopes which would rid Respond-ent of Hopes as president of the Union at an auspicious time just before the Board-conducted "decertification" election.92In view of all of the foregoing, I am persuaded that Hopes did not commit thealleged offense, and that Respondent did not believe that he did so.93 In any event,90Cf.N.L.R.B. v. Berg-Airlectro ProductsCo., 302 F. 2d 474, 476 (C.A. 7) ;N.L.R.B. v.Economy Furniture,284 F. 2d 339 (C.A.5) ; N.L.R.B.v.Alice B.Hazen,et al., d/b/aHazen & Jaeger Funeral Home,203 F. 2d 807, 808 (C.A.9) ; N.L.R.B. v. Saxe-GlassmanShoe Corporation, supra,footnote 89;N.L.R.B. v. Stowe Spinning Company, et al.,165F. 2d 609, 615 (C.A. 4), reversed on other grounds 336 U.S. 226.01That Respondent regarded Hopes' position, reputation, and influence among its em-ployees as substantial is attested by the observation of Respondent's President VanceThompson when he espied and demanded that Hopes move away from a vehicle in whichliewas seated near the motel on the day of the election: "Well, as long as Hopes sits hereyou know exactly how . . . they are going to vote." It is recognized that "where thedischarge in question involves the `key' employee in an organizational drive,, it may supplyshape and substance to otherwise equivocal circumstances."N.L.R.B. v. Davidson RubberCo.,305 F. 2d 166, 169 (C.A. 1). See alsoN.L.R.B. v. W. C. Nabors, d/b/a W. C. NaborsCompany,196 F. 2d 272, 275 (C.A. 5), cert. denied 344 U.S. 865.°-The "publicity" argument, as others advanced by Respondent, affords yet another di-mension of indication that "the entire episode was engineered in order to provide an excusefor [Hopes'] discharge."N.L.R.B. v. Condensor Corporation of America,128 F. 2d67, 76 (C.A. 3).93Although, based on the total circumstances herein, I have found that Respondent didnot in fact believe that Hopes committed the alleged offense for which he was dischargedon May 16, this is not to say that Respondent would be entitled to rest a claim that thedischargewas necessarily nondiscriminatory upon its ownipse dixitthat it believedwhat someoneelse(i.e.,the private detective) concluded and told it. If such a conten- THE COACHMAN'S INN305even if Respondent had established that Hopes did commit the alleged offense, orthat Respondent did in fact believe that he did, the record considered as a whole.compels the inference (and I so find) that Respondent did not discharge him for thatreason, but rather for discriminatory reasons based upon his union standing andactivities, in violation of Section 8(a) (3) of the Act 94 I am fully convinced thatthe timing and arrangements for Hopes' entrapment took place within the matrix ofRespondent's plain union animus and the general pattern of unfair labor practicesalready described.The discharge of Hopes by forced resignation was in no sense aroutine discharge or resignation of an employee for reasons relating to his job per--formance, but was a deliberately engineered "resignation" based upon a manufacturedsituation arising out of a diversified background of unfair labor practice.Althoughtion were valid, then indeed discriminatory discharge would be easy and wholesale evasionof the Act invited, since an employer who had discharged an employee discriminatorilycould readily assert he did so in reliance upon information furnished to the employer,regardless of how egregious the canard foisted upon him and regardless of whether re-liance was Justified, reasonable, or defensible.See:N.L.R.B. v. Adkins Transfer Company,Inc.,226 F. 2d 324, 328 (C.A.6) ; N.L.R.B. v. Cambria Clay Products. Company,215 F.2d 48, 53-54 (C.A.6) ; N.L.R.B. v. Industrial Cotton Mills (Division of J. P. StevensCo.), 208 F. 2d 87, 89-93 (C.A. 4), cert. denied 347 U.S. 935 (cited with approval,N.L.R.B. v. Erie Resistor Corp.,at at.,373 U.S. 221, 229, footnote 8;Local 357, Inter-national Brotherhood of Teamsters, etc. (Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667, 680;The Radio Officers' Union of the Commercial Telegraphers Union, AFL(A.H. Bull Steamship Company) v. N.L.R.B.,347 U.S. 17, 45, footnote 53) ;Salt RiverValleyWater Users'Association,v.N.L.R.B.,206 F. 2d 325, 329 (C.A. 9) ;Cusano d/b/a.American ShuffleboardCo.v.N.L.R.B.,190 F. 2d 898, 902-903 (C.A. 3). But cf.X.L.R.B.v.Burnup and Sinus, Inc.,322 F. 2d 57 (C.A. 5), denying enforcement in part of 137NLRB 766, cert. granted 375 U.S. 983;Rubin Bros. Footwear Inc., et at. v. N.L.R.B.,203 F. 2d 486 (C.A. 5), denying enforcement of 99 NLRB 610.Where "good faith be-lief" is material to the issue of the true motive for a discharge, the basis thereof may besearchingly explored.Itmust be remembered that "good faith belief" is a legalism, atthe very least connoting that it is the trier's province-to determine its existence.This inturn presupposes inquiry by the trier into the asserted basis for the belief and whether itwas or was not sufficient to result in "good faith belief" of what was assertedly believed.(Cf.Venus Pen and Pencil Corporation,144 NLRB 115;Allure Shoe' Corporation,138NLRB 395.)Beyond that is the question, as herein, of whether even if a "good faithbelief" existed on the part of the employer, it was the motivating cause of the discharge.The thrust of my findings herein is that (1) Hopes did not in fact commit the allegedoffense,(2)Respondent did not in fact believe that Hopes committed the alleged offense,(3)Respondent did not in fact have basis for a "good faith belief" that Hopes committedthe alleged offense, and (4) Respondent did not, in any event-whether or not Hopescommitted the alleged offense, and whether or not Respondent believed and had basis forbelieving in good faith that he committed the alleged offense-discharge Hopes for thatreason,but, instead, discharged.him for discriminatory reasons because of his union stand-ing and activities.94 ". . . the company contends that it acted in the honest belief that Thompson engagedismisconduct justifying his discharge.We agree with the ruling of the Board that it isunnecessary to consider this asserteddefense becauseof the finding that the alleged dis-charge for cause was a pretext and that the real reason for the discharge was on accountof union activities"Metal Blast, Inc. v. N.L.R.B.,324 F. 2d 602, 604 (C.A. 6). See,generally:N.L.R.B. v.SoloCup Company,237 F. 2d 521, 524-525 (C.A.8) ; N.L.R.B. v.0. & J. Camp, Inc.,et al.d/b/a Kibler-Camp Phosphate Enterprise,210 F. 2d 113, 115(C.A. 5), enfg. 107 NLRB 1068;N.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d 725, 726(C.A.2) ; N.L.R.B. v. Whitin Machine Works,204 F. 2d 883 (C.A.1) ; N.L.R.B. v. FisherGovernor Company,163 F. 2d .913, 916 (C.A.8) ;Wells, Incorporated v. N.L.R.B.,162F. 2d 457, 459-460 (C.A.9) ; N.L.R.B. v. Harbison-Walker Refractories Company,135 F.2d 837, 839 (C.A.8); N.L.R.B. v. Arcade-Sunshine Co., Inc.,118 F. 2d 49 (C.A.D.C.),cert.denied 313 U.S. 567.Even where two grounds for discharge exist, one lawful andthe other unlawful (i.e., discriminatory) under the Act, the discharge will be viewed asunlawful, since it was at least in part discriminatory.Cf.Bituminous Material f SupplyCo. v. N.L.R.B.,281 F. 2d 365, 367 (C.A.8) ; N.L.R.B.v.SoloCup Company/, supra;N.L.R.B. v. C. & J. Camp, Inc., et at. d/b/a Kibler-Camp Phosphate Enterprise, supra;N.L.R.B. v. Jamestown Sterling Corp., supra; N.L.R.B. v. lVhitin MachineWorks,supra;N.L.R.B. v. Minnesota Mining & Manufacturing Company,;,179 F. 2d 323, 327 (C.A. 8) ;Edward G. Budd Manufacturing Co. v. N.L.R.B.,138 F. 2d 86, 90-91 (C.A. 3), cert.denied 321 U.S.773; Southwest Hotels, Inc.,127 NLRB 1240.756-236--65-vol. 147-210 306DECISIONSOF NATIONALLABOR RELATIONS BOARDthe background of antiunion hostility here sufficiently indicates the existence of dis-criminatory intention,95 considering Hopes' identity as union president, the timing ofhis discharge on the eve of a hotly contested election, and the background of otherunfair labor practices by the Employer, I find that Hopes' discharge was intended todiscourage and had the effect of discouraging membership in the Union; and furtherthat, since his discharge was based upon his union membership and standing, his dis-criminatory discharge had the inherent effect of discouraging membership in theUnion 96, 9795Cf.Pennsylvania Greyhound Lines, Inc., 1NLRB1; Federal Bearings Co., Inc.,4 NLRB 467.w Mention should also be made of Respondent's contention that, in effect, the Board's-powers may not be invoked, or should not be exercised, in this case because of the existenceof a provision in an allegedly subsisting collective agreement authorizing arbitration inthe event of employee grievances, including discharges.The existence of a grievance pro-cedure in a collective agreement does not oust the Board of its power, nor relieve it of itspublic duty, to act to inhibit unfair labor practice. Section 10(a) of the Act explicitlyprovides that the power of the Board with respect to unfair labor practice "shall not beaffected by any other means of adjustment or prevention that has been or may be estab-lished by agreement, law or otherwise. . .To say that private parties may not by. 11agreement bestow, enlarge, or detract from the Board's jurisdiction or free it from per-formance of its statutorily assigned responsibilities, is to state the obvious.However, inone form or another this truism has repeatedly been emphasized. See, e.g.,AmalgamatedUtilityWorkers, etc. v. Consolidated Edison Company of New York, Inc.,309 U.S. 261,National Licorice Company v. N.L.R.B.,309 U.S. 350, 365;N.r,.R.B. v.Pacific Intermountain Express Company,228 F. 2d 170, 176 (C.A. 8), cert. denied 351U.S. 952;N.L.R.B. v.Wagner Iron Works,220 F. 2d 126, 137 (C.A. 7), cert. denied350 U.S. 981;N.L.R.B.v. BellAircraft Corporation,206 F. 2d 235, 237.(C.A. 2);N.L.R.B.v.Monsanto Chemical Company,205 F. 2d 763, 764-765 (C.A. 8), enfg. 97 NLRB 517,520;N.L.R.B. v. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, CIO, Local 291 (Wisconsin Axle Division,Timken-Detroit AxleCo.),194 F. 2d 698, 702 (C.A. 7) ;N.L.R.B. v. Walt Disney Productions,146 F.2d 44, 48(C.A. 9), cert. denied 324 U.S. 877;N.L.R.B. v. Newark Morning LedgerCo., 120 F. 2d262, 268 (C.A. 3, en bane), cert. denied 314 U.S. 693;Pontiac Motors Division, GeneralMotors Corporation,132 NLRB 413, 414-415. Notwithstanding the foregoing, for reasonsof policy, presumably not unrelated to "hospitable acceptance to the arbitral process"(International Harvester Company (Indianapolis Works),138 NLRB 923, 927); the Boardhas seen fit under appropriate circumstances to withhold or limit the jurisdictionally per-missible scope of its powers in cases where a prior arbitration award has been made(Spielberg Manufacturing Company,112 NLRB 1080), while at the same time closely re-serving to itself power to oversee compliance with announced standards even in that area(SpielbergManufacturing Company, supra.at 1082; cf.Ford Motor Company (SterlingPlant, Chassis Parts Division),131 NLRB 1462; and seeMax . Oscherwitz, et al., Co-Partners doingbusinessas I. Oscherwitz & Sons,130 NLRB 1078, andDenver-ChicagoTrucking Company, Inc.,132 NLRB 1416, with which ef.Monsanto Chemical Company,130 NLRB 1097). The Board has also under certain circumstances withheld its actionand ultimate scrutiny where parties have made initial formal resort to arbitration as theiraffirmatively elected forum, even though noactual award has as yet been forthcoming.(Cf.Sinclair Refining Company,145 NLRB 732.)However, it is to be noted that in theproceeding at bar no, arbitration has occurred or been initiated, nor did the parties oreither of them invoke and proceed via the grievance-arbitration route which might (ormight not) have been available to them under a collective agreement. It comes late inthe day for Respondent, afterconclusionof a lengthy unfair labor practiceproceeding' inwhich it fully participated on the merits, to raise the contention for thefirst time in itsposthearing brief, that the Board is without jurisdiction or should have withheld itsexercise because of the existence of a grievance-arbitration provisionin anallegedly sub-sisting and applicable collective agreement to which it paid no attention. (It will addi-tionally be recalled, that testimony presented by General Counsel to the effect that a re-quest upon Respondent to process a grievance arising out of Hopes' discharge was totallyignored, was undisputed.)renews a "motion" made by it at the hearing that with regard to an amendment byGeneral Counsel of paragraph 12(b) of the complaint Respondent has not been affordedan adequate opportunity to prepare a defense ; and Respondent then proceeds, in its brief,to discuss its defense with regard to this charge involving testimony adduced by GeneralCounselthrough Respondent's employee Jimmy Polite.Treating thepresent"motion" asn THE COACHMAN'S INN307Accordingly, I find and conclude that Respondent's discharge or constructivedischarge and failure and refusal to reinstate Hopes were motivated by and resultedfrom his position in and activities on behalf of the Union, and not by reason ofany offense, dereliction, or action on his part on May 16 or at any other. time. Itfollows that Respondent by its discharge or constructive discharge of and failureand refusal to reinstate Hopes violated Section 8(a)(3) and (1) of the Act.C. Refusal to bargainThe complaint furtherallegesthatsince'about April 30 Respondent has refusedto bargain collectively with the Union as required, by (a) its discharge of PerryJohnson (as already described) "in violation of the collective bargaining agree-ment"; (b) the actions of Vance Thompson toward the Union's bargaining com-mitteemenat the bargaining session of May 1 (as described); and (c) its unilateralchange of the terms and conditions of Perry Johnson's employment, by assigninghim to a split shift (also as already described).Inasmuch as the circumstances underlying each of these allegations have alreadybeen detailed,it isunnecessary to repeat them.With regard to the allegation that Respondent has failed to bargain collectively 98concerning the discharge of Johnson, sufficient has been shown to indicate that. acourse of bargaining did in fact take place between Respondent and the Unionfollowing and on the subject of Johnson's discharge. It is accordingly found thatnot only has this allegation not been established, but, on the contrary, the evidenceestablishes the allegation to be contrary to the facts. I therefore find and concludethat Respondent did not fail to bargain collectively in violation of Section 8(a)(5)and (1) of the Actin connection with its April 30 discharge of Perry Johnson.With regard to the allegation that the described actions of Vance Thompson atthe bargaining session of May 1 violated Respondent's bargaining responsibilitiesunder the Act, I find that those actions in effect constituting intimidating conductby him, as the chief executive officer of Respondent, toward the bargaining com-mitteemenof the Union of loss of employment or other reprisals because of unionmembership and activities, including their mere participation in collective bargain-ing which it was not only their right but their duty to carry out, in legal effect,considering the entire background of thecaseand the other unfair labor practices onthe part of Respondent, violated Respondent's obligation to conduct good-faithbargaining within the letter and. spirit of the Act.Respondent now contends thatVance Thompson was not its labor negotiator and not a member of its bargainingcommittee, and that his actions at that bargaining session were therefore in effecta renewal of its objection to General-Counsel's application to amend paragraph 12(b) ofthe complaint,I adhereto myruling atthe hearingoverrulingthe objectionand allow-ing the amendment,for reasonsset forth in the record. In view of other contents of thecomplaint,Davis' presence at the hearing, the perfunctory and formalistic nature of theamendmentin the total context of related allegations of the complaint, the fact that ade-quate notice was given, the fact that the Issues ensuing from the amendment were fullylitigated with Respondent's participation at the hearing, the absence of prejudice at thehearing to Respondent, Respondent's having rested without claim or indication of prejudiceor application for a continuance based thereon, and the failure to show even now anyprejudice, it Is apparent that the "renewed motion" is without merit.Cf.N.L.R.B. v.Fant Milling Company,360 U.S. 301;Plumbers and Steamfitters Union Local. 100, eta(Beard Plumbing Company),128 NLRB 398, 399-400, enfd. 291 F. 2d 927 (C.A. 5) ;N.L.R.B. v. RaymondPearson,Inc.,243 F. 2d 456 (C.A.5) ; N.L.R.B. v. Gala-Mo Arts,Inc.,232 F. 2d 102, 106 (C.A.8) ; Lloyd A. Fry Roofing Company, et at. v. N.L.R.B.,222 F. 2d 938, 940 (C.A. 1);N.L.R.B. v. S. W. Evansand Son,181 F. 2d 427, 431 (C.A. 3) ;N.L.R.B. v. Sunbeam Electric ManufacturingCo., 133 F. 2d 856, 858 (C.A.7) ; N.L.R.B. v.PacificGas and Electric Company,118 F. 2d 780, 788 (C.A. 9). See also:N.L.R.B. v.Puerto Rico Rayon Mills, Inc.,293 F. 2d 941, 947-948 ('C.A.1) ; Rocky Mountain NaturalGas Company, Inc.,140 NLRB 1191, 1192;New England Web, Inc.,et at.,135 NLRB1019, 1023-1024;Fred H. Johnson, etc., doingbusiness asAtlas Linen and IndustrialSupply,134 NLRB 1230, 1231-1232; Federal Rules of Civil Procedure, Rule 15(b).Furthermore,. since I have recommend dismissal of the allegations concerned with Davis'statements to Polite to the effect that Polite would be reassigned to his former job assaladman in the event Perry Johnson were rehired-i.e., the only matter with which Re-spondent is concerned in connection with its "renewed motion," as set forth in itsbrief-the "renewed motion" appears to be moot in any event.88.Sincethe power of the Board over unfair labor practice is neither bestowed nor re-moved bylanguagein a collective agreement, the reference to the collectiveagreement inparagraph 20(a) of the complaint may be regardedas surplusage. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDthose of a volunteer for which Respondent cannot be held responsible. I cannotagree.When the chief executive (president) and principal in interest of a corpora-tion comes into a bargaining session and demands the floor, it is not incumbent onthe union negotiators to require him to submit his credentials of authority or toestablish his membership on his own bargaining committee. It may. reasonably beassumed that he speaks with authority on behalf of his company, and that when hetalks it is the company talking 99I find and conclude that, considering the background of other unfair labor prac-tices and upon the entire record, the described actions of Respondent's presidentand principal, Vance Thompson, at the bargaining session of May 1, constituted afailure to bargain as required by Section 8(a)(5) and were in violation of Section8(a)(5) and (1) of theAct.iooWith regard to the allegation that Respondent failed to bargain collectively in rela-tion to Perry Johnson's assignment to a split shift, as already stated and foundJohnson's discharge by Respondent was not discriminatory or in violation of theAct.He was discharged for absenting himself from work or for drunkenness andresisting arrest, or both, and Respondent was not under statutory duty 101 to bargainconcerning the terms of his rehiring. It elected to do so, however, and the partiesarrived at an accord and thereafter Johnson reentered Respondent's employ, accept-ing, among other things, some backpay. I find and conclude that under these cir-cumstances Respondent did not violate Section 8 (a) (5) or (1) of the Act.D. Deliberate undermining of UnionThe complaint also alleges that Respondent engaged in the acts and conduct de-scribed in order to undermine the Union and destroy its majority among Respond-ent's employees.Treating the course of conduct pursued by Respondent as a totality,I have no difficulty in being persuaded that Respondent's acts were not without pur-pose, but directed toward the end alleged.Against a background of Respondent'santiunion hostility,102 the total picture here presented is one of employer interference,99Furthermore, it will be recalled, there were other officials of Respondent present, in-cluding its.principai.labor negotiator, Thornton, who, far from disavowing Vance Thomp-son's actions or remarks, invited Yeargan, when he complained, to file unfair labor p"rcticecharges if he did not like it.100The duty to bargain presupposes that each party will approach and remain at thebargaining table, not with a mind "hermetically sealed against the thought of enteringinto an agreement"(N.L.R.Bv.BossManufacturing. Company,118 F. 2d 187, 189(C.A. 7)), but "with an open and fair mind, and a sincere purpose to find a basis ofagreement touching wages and hours and conditions of labor"(Globe Cotton Mills v.N.L.R:B.,103 F. 2d 91, 94 (C.A. 5)). It is appropriate to scrutinize "the totality ofthe employer's conduct" in determining whether he has bargained in good faithN.L.R.B.v.Reed & Prince Manufacturing Company,205 F. 2d 131, 134 (C.A. 1), cert. denied 346U.S. 887.The attitude, actions, and words of Respondent's chief executive toward themembers of the union bargaining committee, individually and collectively, exemplifyingamong other things patronizing condescension and denigration of their bargaining role,as well as repugnance toward their bargaining efforts, were hardly such as to encouragea climate in which collective bargaining could succeed and produce the industrial harmonywhich the Act was purposed to achieve. "The purpose of imposing legal duties upon em-.players to meet and bargain with the representatives of employees is to create a structureof industrial self-government for a particular plant arrived at by consensual agreementbetween management and employees within the framework of the statute . . . . By guar-anteeing employee participation in decisions relating to wages, hours, terms and condi-tions of employment,. Congress made a determination that this would create an en-vironment conducive to industrial harmony and eliminate costly industrial, strife whichinterrupts commerce."East Bay Union of Machinists,Local1304, United Steelworkersof America, AFL-CIO, etc. (Fibreboard Paper Products Corp.) v. N.L.R.B.,322 F. 2d411, 414 (C.A.D.C.), cert. granted 375 U.S. 963.101No opinion is expressed on the subject of Johnson's rights or Respondent's duties ifany under a collective agreement.102 Such hostility may properly be considered as material on the question of discrimina-tory intent."..anti-union bias and demonstrated unlawful hostility are proper andhighly significant factors for Board evaluation in determining motive."N.L.R.B. v. DanRiverMills, Incorporated, Alabama Division,274 F. 2d 381, 384 (C.A. 5). See alsoN.L.R.B. v. Jackson Tile Manufacturing Co.,282 F. 2d 90, 93(C.A. 5) ; SunshineBiscuits,Inc. v. N.L.R.B.,274 F. 2d 738, 741, 742 (C.A. 7)...the record is replete with evi- THE COACHMAN'S INN309restraint, and coercion, through interrogations, promises of economic benefits, threatsof economic and other reprisals including threats to send the Union's president to the"pea patch" or jail, discriminatory discharge of the Union's president, absolute andunconditional exile of the designated employees' representative from its premises,and contempt for the dignity of the collective-bargaining process proclaimed byCongress as a lodestar of national labor relations policy in the interest of achievementand maintenance of a high degree of industrial peace throughout the country.Upon the record as a whole, I find and conclude that Respondent's described con-duct was designed to undermine the Union and destroy its majority in violation ofSection 8 (a) (5) and (1) of the Act.IV.THE REMEDYI shall recommend the customary cease-and-desist order and the affirmative reliefwhich is conventionally ordered in cases of this nature, involving interference, re-straint, and coercion, discriminatory discharge, and failure to bargain collectively,in violation of Section 8(a)(1), (3), and (5) of the Act.My Recommended Orderwill include the usual provisions requiring Respondent to cease and, desist from theunfair labor practices found; to offer the discriminatorily discharged employee im-mediate and full reinstatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, and to make him wholefor any loss of earnings he. may have suffered as a result of his lawful termination,by payment to him of a sum of money equal to that which he normally would haveearned as wages and tips from May 16, 1963, the date of his discharge, to the dateof Respondent's offer to reinstate him, less his net earnings during such period, withbackpay and interest to be computed in the manner prescribed by the Board inF.W.'Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716; to make available necessary records for computation of the backpay;upon request, to require Respondent to bargain collectively with the majority repre-sentative of its employees; and to post an appropriate notice.CONCLUSIONS OF LAW1.The Coachman's Inn is an employer engaged in commerce within the meaningof the Act.2.Hotel-Motel, Restaurant Employees Union, Local 200, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, is a labor organizationwithin themeaning ofthe Act.3.At all times since March 18, 1960, the Union has been-and is the exclusive repre-sentative,within the meaning of Section 9(a) of the Act, of Respondent's employeesin anappropriate unit for purposes of collective bargaining.4.Respondent has violated Section 8 (a) (1) of the Act by interfering with, restrain-ing, and coercing its employees in the exercise of rights guaranteed to them inSection 7 of the Act, by unlawful interrogations, promises, or holding out ofeconomic benefits, threats of reprisals, and actions to undermine and destroy theunion majority as hereinabove specifically found and set forth.5.Respondent has not violated Section 8 (a) (1) of the Act through any, statementsmade by airline agent Billie Ann Baker to Respondent's employee -Frazier on May 24,1963.6.Respondent has not violated Section'8(a)(1) of the Act through statementsmade by Manager Davis to employee Polite in May 1963.7.Respondent has not violated Section 8 (a) (3) and. (1) of the Act by or in con-nectionwith its discharge of Perry Johnson on April 30, 1963.8.Respondent has not violated Section 8(a) (3) and (1) of the Act by or in con-nectionwith its reinstatement or reemployment of Perry Johnson in June 1963. .9.Respondent has violated Section 8(a)(3) and (1) of the Act by its dischargeor constructive discharge of Solomon D. Hopes on May 16, 1963, and its failure andrefusal to reinstate Hopes, because of his union sympathies and activities, therebydiscriminating in regard to the hire and tenure of his employment.deuce that the respondents were aware of union activity, and that their conduct, includ-ing the discharges, was designed to smother the Union campaign for membership. As wehave stated above, many of the employees were warned by their superiors that the re-spondents did not favor the advent of the Union. These warnings were buttressed by adisplay of force which could only have the effect of instilling in their employees the fearthat their organizational activities would meet with violent opposition."Federal Bear-ings Co., Inc., 4NLRB 467, 479-480. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.Respondent has not violated Section 8(a)(5) and (1) of the Act by or inconnection with its discharge of Perry Johnson on April 30, 1963.11.Respondent has not violated Section 8(a) (5) and (1) of the Act by the assign-ment of Perry Johnson to a split shift in June 1963.12.Respondent has violated Section 8(a) (5) and (1) of the Act by the intimidatingand coercive conduct of its president Vance Thompson at a bargaining session heldbetween Respondent and the Union on May 1, 1963, hereinabove more specificallyset forth.13.Respondent has violated Section 8 (a) (5) and (1) of the Act by its actions,as hereinabove specifically found and set forth, to undermine the Union and destroyitsmajority.14.The unfair labor practices described in paragraphs 4, 9, 12, and 13 are unfairlabor practices affecting commerce within the meaning of Section 2(6) and (7) ofthe Act. 103RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that Respondent, The Coachman'sInn, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees with respect to their unionactivitiesor sympathies.(b) Interrogating its employees as to how they intend to vote or as to how theyvoted in any National Labor Relations Board balloting or election.(c) Indicating it has knowledge or information of, or access to information con-cerning,the way any of its employees voted or will vote in any National LaborRelationsBoard balloting or election.(d)Making or carrying out ay promises, threats, or reprisals, or engaging in anycoercive or intimidating conduct toward its employees by reason of their vote orparticipation in any National Labor Relations Board balloting or election.(e) Promising or holding out to its employees any economic or other benefit orexpectation of value for refraining from exercising their right to self-organization,to form, join, or -assist labor organizations, to bargain collectively through repre-sentatives of their own choosing,to engagein concerted activities for the purposeof collective bargaining, or other mutual aid or protection, or to refrain from anyand all such activities.(f)Making or carrying out any threat, reprisal, or threat of reprisal to its em-ployees for exercising their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities.(g)Discouragingmembership in Hotel-Motel, Restaurant Employees Union,Local 200, Hotel and Restaurant Employees and Bartenders International Union,AFL-CIO, or any other labor organization, by discharging or threatening to dis-charge, or failing or refusing to reinstate, or otherwise engaging or threatening toengagein any discriminatory action against any employee in regard to his hire ortenure of employment or any term or condition of employment.(h) Failing or refusing to bargain collectively with Hotel-Motel, RestaurantEmployees Union, Local 200, Hotel and Restaurant Employees and BartendersInternationalUnion, AFL-CIO, as the exclusive bargaining representative of Re-spondent's employees in the appropriate unit, without engaging in coercive or in-timidatingconduct during or in connection with such bargaining.(i) In any other manner interfering with,restraining,or coercing employees inthe exerciseof their rights under Section 7 of the Act.2.Take the following affirmative Faction which is necessary to effectuate thepolicies of the Act:(a)Offer Solomon D. Hopes immediate ,and full reinstatement to his former ora substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay and tips in the manner setforth in the section of this Decision entitled "The Remedy."103Respondent's motion to dismiss the complaint is denied, and its motions to dismissvarious portions of the complaint are hereby granted and denied. in accordance with find-ings and conclusions herein made. THE COACHMAN'S INN311(b)Upon request, bargain collectively with Hotel-Motel, Restaurant EmployeesUnion, Local 200, Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, as the exclusive bargaining representative of Respondent's em-ployees in the appropriateunit,without engaging in coercive or intimidating conductduring or in connection with such bargaining.(c) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Decision.(d) Post at The Coachman's Inn, in Little Rock, Arkansas, copies of the attachednoticemarked "Appendix." 104Copies of said notice, to be furnished by theRegional Director for the Twenty-sixthRegion,shall, after being duly signed byRespondent's authorized representative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20 days from receipt ofthisDecision and Recommended Order, what steps have been taken to complytherewith.los104 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."106 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, as amended, we hereby notify you that:WE WILL NOT coercively interrogate our employees with respect to their unionactivities or sympathies.WE WILL NOT interrogate our employees as to how they intend to vote or asto how they voted in any National Labor Relations Board balloting or election.WE WILL NOT indicate that we have knowledge or information of, or accessto information concerning, the way any of our employees voted or will vote inany National Labor Relations Board balloting or election.WE WILL NOT promise or hold out to our employees any economic or otherbenefit or expectation of value for refraining from self-organization or any otherunionor concerted activity guaranteed by the Labor Management Relations Act.WE WILL NOT make or carry out any threat, reprisal, or threat of reprisal toour employees for exercising their right to self-organization or any other unionor concerted activity guaranteed by the Labor Management Relations Act.WE WILL NOT discourage membership in Hotel-Motel, Restaurant EmployeesUnion, Local 200, Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, or any other labor organization, by discharging or threateningto discharge, or failing or refusing to reinstate, or otherwise engaging or threaten-ing to engage in any discriminatory action against any employee in regard tohis hire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their rights under Section 7 of the Act.WE WILL offer Solomon D. Hopes immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniorityor other rights and privileges, with backpay for any wages and tips he lost as aresult of the termination of his employment on May 16, 1963. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, meet and bargain with Hotel-Motel, Restaurant Em-ployees Union, Local 200, Hotel and Restaurant Employees and Bartenders In-ternational Union, AFL-CIO, as the exclusive bargaining representative of ouremployees, without engaging in coercive or intimidating conduct during or inconnection with such bargaining.The appropriate unit is:All of our employees at The Coachman's Inn, Little Rock, Arkansas,including telephone operators, office clerical employees, food checkers, reg-ular party waiters, janitors, and nonsupervisory cashiers; but excludingengineers, confidential secretary, auditor, extra party waiters, leased depart-ments' personnel, watchmen, professional employees, guards, and supervi-sors as defined in the Act.All of our employees are free to become or remain, or to refrain from becomingor remaining, members of Hotel-Motel, Restaurant Employees Union, Local 200,Hotel and Restaurant Employees and Bartenders International Union, AFL-CIO,or any other labor organization.THE COACHMAN'S INN,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746 Fed-eral Office Building, 167 North Main Street, Memphis, Tennessee, Telephone No.534-3161, if they have any question concerning this notice or compliance with itsprovisions.ErtelManufacturing Corp.andInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW, AFL-CIO.Case No. 25-C4-1757. ,Tune 5,1964DECISION AND ORDEROn March 9, 1964, Trial Examiner Leo F. Lightner issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended dismissal as to them. Thereafter, the Respondent filedexceptions to .the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.147 NLRB No. 39.